Exhibit 10

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

SUNSTONE HOTEL PARTNERSHIP, LLC

 

THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as
of July 8, 2005 of Sunstone Hotel Partnership, LLC (the “Company”) is entered
into by and among Sunstone Hotel Investors, Inc., as Managing Member (the
“Managing Member”), and the Persons identified on the signature pages hereto
(the “Non-Managing Members”), together with any other Persons who become Members
(as defined herein) in the Company as provided herein;

 

WHEREAS, the Company was formed by the filing of a certificate of formation with
the Secretary of State of the State of Delaware on June 29, 2004 by an
authorized person of the Company;

 

WHEREAS, the Limited Liability Company Agreement, dated as of October 26, 2004,
was amended and restated in its entirety by that certain First Amended and
Restated Limited Liability Company Agreement, dated as of March 17, 2005 (the
“First Amended and Restated Agreement”);

 

WHEREAS, as part of the Formation and Structuring Transactions (as defined
below), the Company issued Non-Managing Membership Interests to each of Sunstone
Hotel Investors, L.L.C. (“SHI”), Sunstone/WB Hotel Investors IV, LLC
(“Sunstone/WB IV”), Sunstone/WB Manhattan Beach, LLC (“Sunstone/WB MB”) and WB
Hotel Investors, LLC (“WB Hotel”);

 

WHEREAS, the Managing Member is the sole Managing Member of the Company as set
forth on Exhibit A hereto;

 

WHEREAS, pursuant to Section 14.1(b)(2), Section 14(b)(3) and Section 14(b)(4),
the First Amended and Restated Agreement may be amended by the Managing Member
to reflect the issuance of additional Membership Interests pursuant to Section
4.2(b), to set forth the rights, powers, duties, and preferences of the holders
of any additional Membership Interests issued pursuant to Section 4.2(b) and to
make other changes as specified in such Sections;

 

WHEREAS, the Members desire to continue the Company under the Act (as defined
below) and to set forth their respective rights and duties relating to the
Company on the terms as provided herein;

 

WHEREAS, the Managing Member and the Company believe it is desirable and in the
best interest of the Company to amend and restate this Agreement as set forth
herein; and

 

NOW, THEREFORE, pursuant to Sections 16.1, 14.1(b)(2), 14.1(b)(3) and 14.1(b)(4)
of the First Amended and Restated Agreement, the Managing Member, on its own



--------------------------------------------------------------------------------

behalf and as attorney-in-fact for the Non-Managing Members, hereby amends and
restates this Agreement as follows:

 

ARTICLE I

DEFINED TERMS

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Act” means the Delaware Limited Liability Company Act, as it may be amended
from time to time, and any successor to such statute.

 

“Additional Non-Managing Member” means a Person admitted to the Company as a
Non-Managing Member pursuant to Section 4.2 and who is shown as such on the
books and records of the Company.

 

“Adjusted Capital Account” means the Capital Account maintained for each Member
as of the end of each Membership Year (a) increased by any amounts which such
Member is obligated to restore pursuant to any provision of this Agreement or is
deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (b) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account as of the end
of the relevant Membership Year.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 4.4.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “affiliated,” “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Agreed Value” means (a) in the case of any Contributed Property set forth on
Exhibit B and as of the time of its contribution to the Company, the Agreed
Value of such property as set forth on Exhibit B; (b) in the case of any
Contributed Property not set forth on Exhibit B and as of the time of its
contribution to the Company, the 704(c) Value of such property or other
consideration, reduced by any liabilities either assumed by the Company upon
such contribution or to which such property is subject when contributed, and (c)
in the case of any property distributed to a Member by the Company, the
Company’s Carrying Value of such property at the

 

-2-



--------------------------------------------------------------------------------

time such property is distributed, reduced by any indebtedness either assumed by
such Member upon such distribution or to which such property is subject at the
time of distribution as determined under Section 752 of the Code and the
Regulations thereunder.

 

“Agreement” means this Second Amended and Restated Limited Liability Company
Agreement and all Exhibits attached hereto, as the same may be amended,
supplemented or restated from time to time.

 

“Assignee” means a Person to whom one or more Common Units have been transferred
but who has not been admitted as a Substituted Non-Managing Member, and who has
the rights set forth in Section 11.5.

 

“Available Cash” means, with respect to any period for which such calculation is
being made, (a) all cash revenues and funds received by the Company from
whatever source (excluding the proceeds of any Capital Contribution to the
Company pursuant to Section 4.1) plus the amount of any reduction (including,
without limitation, a reduction resulting because the Managing Member determines
such amounts are no longer necessary) in reserves of the Company, which reserves
are referred to in clause (b)(iv) below;

 

(b) less the sum of the following (except to the extent made with the proceeds
of any Capital Contribution):

 

(i) all interest, principal and other debt payments made during such period by
the Company,

 

(ii) all cash expenditures (including capital expenditures) made by the Company
during such period,

 

(iii) investments in any entity (including loans made thereto) to the extent
that such investments are not otherwise described in clauses (b)(i) or (ii), and

 

(iv) the amount of any reserve created or increase in reserves established
during such period which the Managing Member determines are necessary or
appropriate in its sole and absolute discretion.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Company.

 

“Bankruptcy”, as to any Person, shall be deemed to have occurred when (i) such
Person commences a voluntary proceeding seeking liquidation, reorganization or
other relief under any bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) such Person is adjudged as bankrupt or insolvent, or a
final and nonappealable order for relief under any bankruptcy, insolvency or
similar law now or hereafter in effect has been entered against such Person,
(iii) such Person executes and delivers a general assignment for the benefit of
such Person’s creditors, (iv) such Person files an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against such Person in any proceeding of the nature described in clause (ii)
above, (v) such Person seeks, consents to or acquiesces in the

 

-3-



--------------------------------------------------------------------------------

appointment of a trustee, receiver or liquidator for such Person or for all or
any substantial part of such Person’s properties, (vi) any proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within 120
days after the commencement thereof, (vii) the appointment without such Person’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within 90 days of such appointment, or (viii) an appointment
referred to in clause (vii) is not vacated within 90 days after the expiration
of any such stay.

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for Federal income tax purposes as of such date. A
Member’s share of the Company’s Book-Tax Disparities in all of its Contributed
Property and Adjusted Property will be reflected by the difference between such
Member’s Capital Account balance as maintained pursuant to Section 4.4 and the
hypothetical balance of such Member’s Capital Account computed as if it had been
maintained strictly in accordance with Federal income tax accounting principles.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Capital Account” means the capital account maintained by the Company for each
Member pursuant to Section 4.4.

 

“Capital Contribution” means, with respect to each Member, the total amount of
cash, cash equivalents and the Agreed Value of Contributed Property which such
Member contributes or is deemed to contribute to the Company pursuant to Section
4.1 or 4.2 and which are intended to be treated as a contribution to the Company
pursuant to Section 721(a) of the Code.

 

“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property (or in the case of an Adjusted
Property, the fair market value of such property at the time of its latest
adjustment under Section 4.4(d)) reduced (but not below zero) by all
Depreciation with respect to such Contributed Property or Adjusted Property
charged to the Members’ Capital Accounts and (b) with respect to any other
Company property, the adjusted basis of such property for Federal income tax
purposes, all as of the time of determination. The Carrying Value of any
property shall be adjusted from time to time in accordance with Section 4.4(d),
and to reflect changes, additions or other adjustments to the Carrying Value for
dispositions and acquisitions of Company Properties, as deemed appropriate by
the Managing Member.

 

“Cash Amount” means an amount of cash per Unit equal to the number of Units
offered for redemption by the Redeeming Member (multiplied by the Unit
Adjustment Factor) multiplied by the Value of a Common Share on the Valuation
Date.

 

“Certificate” means the Certificate of Formation relating to the Company filed
in the office of the Secretary of State of the State of Delaware, as amended
from time to time in accordance with the terms hereof and the Act.

 

-4-



--------------------------------------------------------------------------------

“Charter” means the Articles of Incorporation of the Managing Member filed in
the office of the Maryland State Department of Assessments and Taxation on June
28, 2004, as amended from time to time in accordance with the terms thereof and
the Maryland General Corporation Law, and any successor to such statute.

 

“Code” means the Internal Revenue Code of 1986, as amended. Any reference herein
to a specific section or sections of the Code shall be deemed to include a
reference to any corresponding provision of future law.

 

“Common Share Rights” has the meaning set forth in Section 4.2(e).

 

“Common Shares” means the shares of common stock, $0.01 par value per share, of
the Managing Member.

 

“Common Special Distribution” has the meaning set forth in Section 18.2(c).

 

“Common Units” means the Company’s Common Partnership Units, with the rights,
priorities and preferences set forth herein.

 

“Company” means Sunstone Hotel Partnership, LLC, the limited liability company
formed under the Act and any successor thereto.

 

“Company Property” means such interests in real property and personal property
including, without limitation, fee interests, interests in ground leases,
interests in joint ventures, interests in mortgages and Debt instruments as the
Company may hold from time to time.

 

“Consent” means the consent or approval of a proposed action by a Member given
in accordance with Section 14.1.

 

“Contributed Property” means each property or other asset (but excluding cash
and cash equivalents), in such form as may be permitted by the Act contributed
or deemed contributed to the Company. Once the Carrying Value of a Contributed
Property is adjusted pursuant to Section 4.4, such property shall no longer
constitute a Contributed Property, but shall be deemed an Adjusted Property for
purposes of Section 4.4.

 

“Conversion Date” has the meaning set forth in Section 18.8(a).

 

“Converting Holders” has the meaning set forth in Section 18.8(b).

 

“Current Market Price” of Common Units shall mean the equivalent of the current
market price of the Common Shares. The current market price of the Common Shares
or any other class of stock or other security of the Managing Member or any
other issuer for any day shall mean the last reported sales price, regular way,
on such day, or, if no sale takes place on such day, the average of the reported
closing bid and asked prices on such day, regular way, in either case as
reported on the New York Stock Exchange (“NYSE”) or, if such security is not
listed or admitted for trading on the NYSE, on the principal national securities
exchange on which such security is listed or admitted for trading or, if not
listed or admitted for trading on any national securities exchange, on the
Nasdaq National Market (“NASDAQ”) or, if such security is not

 

-5-



--------------------------------------------------------------------------------

quoted on NASDAQ, the average of the closing bid and asked prices on such day in
the over-the-counter market as reported by the National Association of
Securities Dealers, Inc. (the “NASD”) or, if bid and asked prices for such
security on such day shall not have been reported through the NASD, the average
of the bid and asked prices on such day as furnished by any NYSE member firm
regularly making a market in such security selected for such purpose by the
Managing Member.

 

“Debt” means, as to any Person, as of any date of determination, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, which purchase price is due more than six months
after the date of placing such property in service or taking delivery and title
thereto or the completion of such services, (b) all amounts owed by such Person
to banks or other Persons in respect of reimbursement obligations under letters
of credit, surety bonds and other similar instruments guaranteeing payment or
other performance of obligations by such Person, (c) all indebtedness for
borrowed money or for the deferred purchase price of property or services
secured by any lien on any property owned by such Person, to the extent
attributable to such Person’s interest in such property, even though such Person
has not assumed or become liable for the payment thereof, (d) lease obligations
of such Person which, in accordance with generally accepted accounting
principles, should be capitalized and (e) all guarantees and other contingent
obligations of such Person with respect to any liabilities or obligations of
others that would be Debt of such others under the terms of this definition.

 

“Depreciation” means, for each fiscal year or other period, an amount equal to
the Federal income tax depreciation, amortization, or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Carrying Value of an asset differs from its adjusted basis
for Federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount which bears the same ratio to such beginning
Carrying Value as the Federal income tax depreciation, amortization, or other
cost recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the Federal income tax
depreciation, amortization, or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to such beginning Carrying
Value using any reasonable method selected by the Managing Member.

 

“Effective Date” means October 26, 2004.

 

“Events of Dissolution” has the meaning set forth in Section 13.1.

 

“Exchange Act” has the meaning set forth in Section 7.1(a)(2).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“First Amended and Restated Agreement” has the meaning set forth in the Recitals
to this Agreement.

 

“Formation and Structuring Transactions” means the transactions outlined in
Exhibit A to the Structuring and Contribution Agreement.

 

“Holder” means either the Member or an Assignee owing a Membership Unit.

 

-6-



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service.

 

“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, grandparents, descendants (including adopted children
and step-children), nephews, nieces, brothers and sisters.

 

“Incapacity” or “Incapacitated” means (a) as to any individual Member, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him incompetent to manage his Person or his estate, (b) as to any
corporation that is a Member, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter, (c) as to any
partnership that is a Member, the dissolution and commencement of winding up of
the partnership, (d) as to any estate that is a Member, the distribution by the
fiduciary of the estate’s entire interest in the Company, (e) as to any trust
that is a Member, the termination of the trust (but not the substitution of a
new trustee), or (f) as to any Member, the Bankruptcy of such Member.

 

“Incentive Plans” means Common Share or Unit incentive plans or other employee
benefit plans established by, or for the benefit of the employees of, the
Managing Member, the Company or any Subsidiary of the Managing Member or the
Company, including the Sunstone Hotel Investors, Inc. 2004 Long-Term Incentive
Plan and the Sunstone Hotel Investors, Inc. Senior Management Incentive Plan.

 

“Indemnitee” means (a) any Person made a party to a proceeding by reason of his
status as (i) the Managing Member (including as a guarantor of any Membership
Debt) or (ii) an officer of the Company or a director or officer of the Managing
Member, and (b) such other Persons (including Affiliates of the Managing Member
or the Company) as the Managing Member may designate from time to time, in its
sole and absolute discretion.

 

“Investors Agreement” means the Investors Agreement dated as of October 26, 2004
by and among the Managing Member, SHI, Sunstone/WB IV, Sunstone/WB MB and WB
Hotel.

 

“Junior Units” means any class or series of Membership Interests ranking, as to
distributions or rights upon voluntary or involuntary liquidation, dissolution
or winding-up of the Company, or both, junior to the Series A Preferred Units
and the Series C Preferred Units, including the Common Units.

 

“Liquidating Transaction” means any sale or other disposition of all or
substantially all of the assets of the Company or a related series of
transactions that, taken together, results in the sale or other disposition of
all or substantially all of the assets of the Company.

 

“Liquidator” has the meaning set forth in Section 13.2.

 

“Managing Member” means Sunstone Hotel Investors, Inc., a Maryland corporation,
and its successors as a Managing Member of the Company in accordance with the
terms of this Agreement.

 

“Managing Membership Interest” means a Membership Interest held by the Managing
Member (including any Membership Interest acquired by the Managing Member
pursuant to

 

-7-



--------------------------------------------------------------------------------

Section 4.2 hereof) that is a Managing Membership Interest and includes any and
all benefits to which the Managing Member may be entitled and all obligations of
the Managing Member hereunder. A Managing Membership Interest may be expressed
as a number of Membership Units. All Membership Units held by the Managing
Member shall be deemed to be the Managing Member Interest.

 

“Member” means individually, the Managing Member or a Non-Managing Member, and
“Members” means collectively, the Managing Member and the Non-Managing Members.

 

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).

 

“Member Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(i)(2), and the amount of Member Nonrecourse Deductions with respect to a
Member Nonrecourse Debt for a Membership Year shall be determined in accordance
with the rules of Regulations Section 1.704-2(i)(2).

 

“Membership Interest” means an ownership interest in the Company representing a
Capital Contribution by either a Non-Managing Member or the Managing Member and
includes any and all benefits to which the holder of such a Membership Interest
may be entitled as provided in this Agreement, together with all obligations of
such Person to comply with the terms and provisions of this Agreement. There may
be one or more classes or series of Membership Interests as provided in Section
4.2 or elsewhere in this Agreement. A Membership Interest may be expressed as a
number of Membership Units. The Membership Interests represented by the Common
Units, the Series A Preferred Units and the Series C Preferred Units are the
only Membership Interests and each such type of Unit is a separate class of
Membership Interest for all purposes of the Agreement.

 

“Membership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Membership Minimum Gain, as well as any net
increase or decrease in Membership Minimum Gain, for a Membership Year shall be
determined in accordance with the rules of Regulations Section 1.704-2(d).

 

“Membership Record Date” means the record date established by the Managing
Member for the distribution of Available Cash pursuant to Section 5.1 hereof,
which record date shall be the same as the record date established by the
Managing Member for a distribution to its shareholders of some or all of its
portion of such distribution, and also means any record date established by the
Managing Member in connection with any vote or consent of the Non-Managing
Members pursuant to this Agreement.

 

“Membership Unit” or “Unit” means a fractional, undivided share of the
Membership Interests of all Members issued pursuant to Sections 4.1 and 4.2,
including Common Units, Series A Preferred Units and Series C Preferred Units.

 

-8-



--------------------------------------------------------------------------------

“Membership Year” means the fiscal year of the Company, which shall be the
calendar year.

 

“Minimum Tax Distribution” means an amount per Membership Unit (other than
Preferred Units) for each calendar quarter for each taxable year of the Company
equal to the product of (i) the sum of (a) the greater of the highest marginal
Federal income tax rate for such taxable year applicable to (x) individuals or
(y) large, widely-held corporations and (b) the highest combined marginal state
and local income tax rates for such taxable year for the state and city with the
highest marginal income tax rates and (ii) the taxable income allocable to each
Membership Unit for such calendar quarter as reasonably estimated by the
Company.

 

“Net Income” means, for any taxable period, the excess, if any, of the Company’s
items of income and gain for such taxable period over the Company’s items of
loss and deduction for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 4.4.
Once an item of income, gain, loss or deduction that has been included in the
initial computation of Net Income is subjected to the special allocation rules
in Sections 6.3 and 6.4, Net Income or the resulting Net Loss, whichever the
case may be, shall be recomputed without regard to such item.

 

“Net Loss” means, for any taxable period, the excess, if any, of the Company’s
items of loss and deduction for such taxable period over the Company’s items of
income and gain for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 4.4. Once an item of
income, gain, loss or deduction that has been included in the initial
computation of Net Loss is subjected to the special allocation rules in Sections
6.3 and 6.4, Net Loss or the resulting Net Income, whichever the case may be,
shall be recomputed without regard to such item.

 

“New Securities” has the meaning set forth in Section 4.2(c).

 

“Non-Managing Member” means any Person named as a Non-Managing Member on Exhibit
A, as such Exhibit may be amended from time to time, including any Substituted
Non-Managing Member or Additional Non-Managing Member, in such Person’s capacity
as a Non-Managing Member in the Company.

 

“Non-Managing Membership Interest” means a Membership Interest held by a
Non-Managing Member representing a fractional part of the Membership Interests
of all Non-Managing Members and includes any and all benefits to which such
Non-Managing Member may be entitled and all obligations of such Non-Managing
Member hereunder. A Non-Managing Membership Interest may be expressed as a
number of Common Units.

 

“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Members pursuant to Section 6.4(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.

 

-9-



--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Membership Year
shall be determined in accordance with the rules of Regulations Section
1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).

 

“Non-Restricted Transfer Date” means October 27, 2004 and each anniversary of
such date (or the next succeeding Business Day if the anniversary falls on a
non-Business Day).

 

“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit C.

 

“Parity Preferred Unit” means any class or series of Membership Interests now or
hereafter authorized, issued or outstanding expressly designated by the Company
to rank on a parity with the Series A Preferred Units and the Series C Preferred
Units with respect to distributions or rights upon voluntary or involuntary
liquidation, dissolution or winding-up of the Company or both.

 

“Percentage Interest” means, as to any Member, its interest in the Company as
determined by dividing the Common Units owned by such Member by the total number
of Common Units then outstanding and as specified on Exhibit A, as such Exhibit
may be amended from time to time. If the Company issues more than one class or
series of Membership Interests, the interest in the Company among the classes or
series of Membership Interests shall be determined as set forth in the amendment
to this Agreement setting forth the rights and privileges of such additional
classes or series of Membership Interest, if any, as contemplated by Section
4.2(c).

 

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company, estate or
other entity.

 

“Plan Asset Regulation” means the regulations promulgated by the United States
Department of Labor in Title 29, Code of Federal Regulations, Part 2510, Section
101.3, and any successor regulations thereto.

 

“Preferred Distribution Shortfall” means, with respect to any Membership
Interests that are entitled to any preference in distributions of Available Cash
pursuant to this Agreement, the aggregate amount of the required distributions
for such outstanding Membership Interests for all prior distribution periods
minus the aggregate amount of the distribution made with respect to such
outstanding Membership Interests pursuant to this Agreement.

 

“Preferred Shares” means the shares of Preferred Stock, $0.01 par value per
share, of the Managing Member, including the Series A Preferred Shares and the
Series C Preferred Stock.

 

“Preferred Units” means any class or series of Membership Units that is
designated as having preferential rights with respect to distributions as
provided herein, and includes without limitation the Series A Preferred Units
and the Series C Preferred Units.

 

-10-



--------------------------------------------------------------------------------

“Qualified REIT Subsidiary” means any Subsidiary of the Managing Member that is
a “qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.
As of the date hereof, there are no Qualified REIT Subsidiaries.

 

“Recapture Income” means any gain recognized by the Company (computed without
regard to any adjustment required by Section 734 or Section 743 of the Code)
upon the disposition of any property or asset of the Company, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Recourse Liabilities” has the meaning set forth in Regulations Section
1.752-1(a)(1).

 

“Redeeming Member” shall have the meaning as set forth in Section 4.2(e)(1).

 

“Redemption Right” shall have the meaning as set forth in Section 4.2(e)(1).

 

“REIT” means a real estate investment trust under Section 856 of the Code.

 

“REIT Requirements” shall have the meaning set forth in Section 5.1.

 

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Company recognized for Federal income tax purposes resulting from
a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 6.4(b)(1)(i) or 6.4(b)(2)(i) to eliminate Book-Tax Disparities.

 

“Securities Act” shall have the meaning set forth in Section 4.2(e)(4).

 

“Series A Articles Supplementary” means the Articles Supplementary of the
Managing Member in connection with its Series A Preferred Shares, as filed with
the Maryland State Department of Assessments and Taxation on March 16, 2005.

 

“Series A Preferred Shares” means shares of 8.0% Series A Cumulative Redeemable
Preferred Stock, par value $0.01 per share, liquidation preference $25.00 per
share, of the Managing Member.

 

“Series A Preferred Units” means the Company’s 8.0% Series A Cumulative
Redeemable Partnership Units, with the rights, priorities and preferences set
forth herein.

 

“Series A Preferred Unit Distribution Payment Date” shall have the meaning set
forth in Section 17.2(a).

 

“Series A Priority Return” means an amount equal to 8.0% per annum on the stated
value of $25.00 per Series A Preferred Unit (equivalent to the fixed annual
amount of $2.00 per Series

 

-11-



--------------------------------------------------------------------------------

A Preferred Unit), commencing on the date of issuance of such Series A Preferred
Unit. For any partial quarterly period, the amount of the Series A Priority
Return shall be prorated and computed on the basis of a 360-day year consisting
of twelve 30-day months.

 

“Series C Articles Supplementary” means the Articles Supplementary of the
Managing Member in connection with its Series C Preferred Stock, as filed with
the Maryland State Department of Assessments and Taxation on July 8, 2005.

 

“Series C Preferred Stock” means shares of Series C Cumulative Convertible
Redeemable Preferred Stock, par value $0.01 per share, liquidation preference
$24.375 per share, of the Managing Member.

 

“Series C Preferred Units” shall have the meaning set forth in Section 18.1.

 

“Series C Preferred Unit Base Distribution” shall have the meaning set forth in
Section 18.2(a).

 

“Series C Preferred Unit Default Distribution” shall have the meaning set forth
in Section 18.2(d).

 

“Series C Preferred Unit Distribution” means the Series C Preferred Unit Base
Distributions, Series C Preferred Unit Special Distributions, Series C Preferred
Unit Ratchet Distributions and Series C Preferred Unit Default Distributions.

 

“Series C Preferred Unit Distribution Period” means quarterly distribution
periods commencing on January 1, April 1, July 1 and October 1 of each year and
ending on and including the day preceding the first day of the next succeeding
Series C Preferred Unit Distribution Period (other than the initial Distribution
Period for any Series C Preferred Unit, which shall commence on the Issue Date
for such Series C Preferred Unit and end on and include the last day of the
calendar quarter which includes such Issue Date).

 

“Series C Preferred Unit Ratchet Distribution” shall have the meaning set forth
in Section 18.2(b).

 

“Series C Preferred Unit Special Distribution” shall have the meaning set forth
in Section 18.2(c).

 

“704(c) Value” of any Contributed Property means the value of such property as
set forth on Exhibit B, or if no value is set forth on Exhibit B, the fair
market value of such property or other consideration at the time of contribution
as determined by the Managing Member using such reasonable method of valuation
as it may adopt. Subject to Section 4.4, the Managing Member shall use such
method as it deems reasonable and appropriate to allocate the aggregate of the
704(c) Value of Contributed Properties among each separate property on a basis
proportional to its fair market value.

 

“Shares” means any Common Shares, of any class, and Preferred Shares issued to a
Non-Managing Member pursuant to Section 4.2(e).

 

-12-



--------------------------------------------------------------------------------

“Shares Amount” shall mean a number of Common Shares equal to the number of
Units offered for redemption by a Redeeming Member, multiplied by the Unit
Adjustment Factor.

 

“SHI” has the meaning set forth in the Recitals to this Agreement.

 

“Specified Redemption Date” means the tenth Business Day after receipt by the
Managing Member of a Notice of Redemption.

 

“Structuring and Contribution Agreement” means the Structuring and Contribution
Agreement, dated as of July 2, 2004, by and among the Company, the Managing
Member and the other parties thereto.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (a) the voting power of the voting equity securities or
(b) the outstanding equity interests is owned, directly or indirectly, by such
Person.

 

“Substituted Non-Managing Member” means a Person who is admitted as a
Non-Managing Member to the Company pursuant to Section 11.4.

 

“Sunstone/WBIV” has the meaning set forth in the Recitals to this Agreement.

 

“Sunstone/WB MB” has the meaning set forth in the Recitals to this Agreement.

 

“Tendered Units” shall have the meaning set forth in Section 4.2(e)(1).

 

“Transaction” has the meaning set forth in Section 11.2(c).

 

“Unit Adjustment Factor” means initially 1.0, unless provided otherwise in an
exhibit hereto setting forth rights, preferences and obligations with respect to
any specific class or series of Membership Units issued after the date hereof;
provided, however, that in the event that the Managing Member (a) declares or
pays a dividend on its outstanding Common Shares in Common Shares or makes a
distribution to all holders of its outstanding Common Shares in Common Shares,
(b) subdivides its outstanding Common Shares, or (c) combines its outstanding
Common Shares into a smaller number of Common Shares, the Unit Adjustment
Factor, as applicable, shall be adjusted by multiplying the Unit Adjustment
Factor by a fraction, the numerator of which shall be the number of Common
Shares issued and outstanding on the record date (assuming for such purposes
that such dividend, distribution, subdivision or combination has occurred as of
such time), and the denominator of which shall be the actual number of Common
Shares (determined without the above assumption) issued and outstanding on the
record date for such dividend, distribution, subdivision or combination. Any
adjustment to the Unit Adjustment Factor shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event. Any adjustment to the Unit Adjustment Factor shall be carried
forward to successive adjustments.

 

“Unrealized Gain” attributable to any item of Company Property means, as of any
date of determination, the excess, if any, of (a) the fair market value of such
property (as determined under Section 4.4) as of such date, over (b) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
Section 4.4) as of such date.

 

-13-



--------------------------------------------------------------------------------

“Unrealized Loss” attributable to any item of Company Property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Section 4.4) as of such
date, over (b) the fair market value of such property (as determined under
Section 4.4) as of such date.

 

“Valuation Date” means the date of receipt by the Managing Member of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means, with respect to a Common Share, of any class, the average of the
daily market price for the twenty (20) consecutive trading days immediately
preceding the Valuation Date. The market price for each such trading day shall
be: (a) if the Common Shares are listed or admitted to trading on any securities
exchange or the NASDAQ-National Market System, the closing price, regular way,
on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day; (b) if the Common Shares are not
listed or admitted to trading on any securities exchange or the NASDAQ-National
Market System, the last reported sale price on such day or, if no sale takes
place on such day, the average of the closing bid and asked prices on such day,
as reported by a reliable quotation source designated by the Managing Member; or
(c) if the Common Shares are not listed or admitted to trading on any securities
exchange or the NASDAQ-National Market System and no such last reported sale
price or closing bid and asked prices are available, the average of the reported
high bid and low asked prices on such day, as reported by a reliable quotation
source designated by the Managing Member, or if there shall be no bid and asked
prices on such day, the average of the high bid and low asked prices, as so
reported, on the most recent day (not more than 20 days prior to the date in
question) for which prices have been so reported; provided, however, that if
there are no bid and asked prices reported during the 20 days prior to the date
in question, the Value of the Common Shares shall be determined by the Managing
Member acting in good faith on the basis of such quotations and other
information as it considers, in its judgment, appropriate. In the event a holder
of Common Shares, of any class, would be entitled to receive Common Share
Rights, then the Value of such Common Share Rights shall be determined by the
Managing Member acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.

 

“WB Hotel” has the meaning set forth in the Recitals to this Agreement.

 

ARTICLE II

ORGANIZATIONAL MATTERS

 

Section 2.1 Organization and Continuation; Application of Act.

 

(a) Organization and Continuation of Company. The Managing Member and the
Non-Managing Members do hereby continue the Company as a limited liability
company according to all of the terms and provisions of this Agreement and
otherwise in accordance with the Act. The Managing Member is the sole Managing
Member and the Non-Managing Members are the sole Non-Managing Members of the
Company.

 

-14-



--------------------------------------------------------------------------------

(b) Application of Act. The Company is a limited liability company subject to
the provisions of the Act and the terms and conditions set forth in this
Agreement. Except as expressly provided herein to the contrary, the rights and
obligations of the Members and the administration and termination of the Company
shall be governed by the Act. No Member has any interest in any Company Property
and the Membership Interests of each Member shall be personal property for all
purposes.

 

Section 2.2 Name. The name of the Company is Sunstone Hotel Partnership, LLC.
The Company’s business may be conducted under any other name or names deemed
advisable by the Managing Member, including the name of the Managing Member or
any Affiliate thereof. The words “limited liability company” or “LLC” or similar
words or letters shall be included in the Company’s name where necessary for the
purposes of complying with the laws of any jurisdiction that so requires. The
Managing Member in its sole and absolute discretion may change the name of the
Company at any time and from time to time and shall notify the Non-Managing
Members of such change in the next regular communication to the Non-Managing
Members.

 

Section 2.3 Registered Office and Agent; Principal Office. The address of the
registered office of the Company in the State of Delaware is located c/o
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808, County of New Castle and the registered agent for service of
process on the Company in the State of Delaware at such registered office is the
Corporation Service Company. The principal office of the Company is located at
903 Calle Amanecer, Suite 100, San Clemente, California 92673, or such other
place as the Managing Member may from time to time designate by notice to the
Non-Managing Members. The Company may maintain offices at such other place or
places within or outside the State of Delaware as the Managing Member deems
advisable.

 

Section 2.4 Term. The term of the Company shall continue until dissolved
pursuant to the provisions of Article XIII or as otherwise provided by law.

 

ARTICLE III

PURPOSE

 

Section 3.1 Purpose and Business. The purpose and nature of the business to be
conducted by the Company is (a) to conduct any business that may be lawfully
conducted by a limited liability company organized pursuant to the Act,
provided, however, that as long as the Managing Member has determined to
continue to qualify as a REIT, such business shall be limited to and conducted
in such a manner as to permit the Managing Member at all times to be classified
as a REIT for federal income tax purposes, unless the Managing Member ceases to
qualify as a REIT for reasons other than the conduct of the business of the
Company, (b) to enter into any partnership, joint venture or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged in any of the foregoing and (c) to do anything necessary or
incidental to the foregoing which, in each case, is not in breach of this
Agreement.

 

Section 3.2 Powers. The Company is empowered to do any and all acts and things
necessary, appropriate, proper, advisable, incidental to or convenient for the
furtherance and

 

-15-



--------------------------------------------------------------------------------

accomplishment of the purposes and business described herein and for the
protection and benefit of the Company including, without limitation, full power
and authority, directly or through its ownership interest in other entities, to
enter into, perform and carry out contracts of any kind, borrow money and issue
evidences of indebtedness, whether or not secured by mortgage, deed of trust,
pledge or other lien, acquire, own, manage, improve and develop real property,
and lease, sell, transfer and dispose of real property; provided, however, that
as long as the Managing Member has determined to continue to qualify as a REIT,
the Company shall not take, or refrain from taking, any action which, in the
judgment of the Managing Member, in its sole and absolute discretion, (i) could
adversely affect the ability of the Managing Member to continue to qualify as a
REIT, (ii) could subject the Managing Member to any taxes under Section 857 or
Section 4981 of the Code or (iii) could violate any law or regulation of any
governmental body or agency having jurisdiction over the Managing Member or its
securities, unless any such action (or inaction) under (i), (ii) or (iii) shall
have been specifically consented to by the Managing Member in writing.

 

Section 3.3 Certain ERISA Matters. The Managing Member may structure the
investments in, relationships with and conduct with respect to Company
Properties and any other assets of the Company so that each of the Managing
Member and the Company will qualify as a “real estate operating company” (as
such term is defined in the Plan Asset Regulation).

 

ARTICLE IV

CAPITAL CONTRIBUTIONS;

ISSUANCE OF UNITS; CAPITAL ACCOUNTS

 

Section 4.1 Capital Contributions of the Members.

 

(a) Initial Capital Contributions. The Members have made the Capital
Contributions set forth in Exhibit A to this Agreement as amended from time to
time in accordance with the terms hereof. The Members own Membership Units in
the amounts set forth on Exhibit A and have Percentage Interests in the Company
as set forth on Exhibit A, which Percentage Interests shall be adjusted on
Exhibit A from time to time by the Managing Member to the extent necessary to
reflect accurately redemptions, conversions, Capital Contributions, the issuance
of additional Membership Units or similar events having an effect on any
Percentage Interest. The ownership of Membership Units may be evidenced by a
form of certificate for units designated by the Managing Member; provided,
however, that the Managing Member may provide that some or all of any or all
classes or series of the Membership Units shall be uncertificated. Each
certificate for Membership Units shall be consecutively numbered or otherwise
identified. Certificates of Membership Units shall be signed by or in the name
of the Company by the Chief Executive Officer, the President or a Vice President
and by the Treasurer or an Assistant Treasurer or the Secretary or an Assistant
Secretary of the Company or the Managing Member. Where a certificate is
countersigned by a transfer agent, other than the Company or an employee of the
Company or the Managing Member, or by a registrar, the signatures of one or more
officers of the Company or the Managing Member may be facsimiles. In case any
officer, transfer agent or registrar who has signed or whose facsimile signature
has been placed upon a certificate shall have

 

-16-



--------------------------------------------------------------------------------

ceased to be such officer, transfer agent or registrar before such certificate
is issued, the certificate may be issued by the Company or the Managing Member
with the same effect as if such officer, transfer agent or registrar were such
officer, transfer agent or registrar at the date of its issue.

 

(b) Additional Capital Contributions.

 

(1) No Member shall be assessed or, except as provided for in Section 4.1(b)(2)
and except for any such amounts which a Non-Managing Member may be obligated to
repay under Section 10.5, be required to contribute additional funds or other
property to the Company. Any additional funds or other property required by the
Company, as determined by the Managing Member in its sole discretion, may, at
the option of the Managing Member and without an obligation to do so (except as
provided for in Section 4.1(b)(2)), be contributed by the Managing Member as
additional Capital Contributions. If and as the Managing Member or any other
Member makes additional Capital Contributions to the Company, each such Member
shall receive additional Membership Units as provided for in Section 4.2.

 

(2) Except to the extent provided in Section 7.5 below relating to interests in
Company Properties held directly by the Company or through Subsidiaries, the net
proceeds of any and all funds raised by or through the Managing Member through
the issuance of additional Shares of the Managing Member shall be contributed to
the Company as additional Capital Contributions, and in such event the Managing
Member shall be issued additional Membership Units pursuant to Section 4.2
below.

 

(c) Return of Capital Contributions. Except as otherwise expressly provided
herein, the Capital Contribution of each Member will be returned to that Member
only in the manner and to the extent provided in Article V and Article XIII
hereof, and no Member may withdraw from the Company or otherwise have any right
to demand or receive the return of its Capital Contribution to the Company (as
such), except as specifically provided herein. Under circumstances requiring a
return of any Capital Contribution, no Member shall have the right to receive
property other than cash, except as specifically provided herein. No Member
shall be entitled to interest on any Capital Contribution or Capital Account
notwithstanding any disproportion therein as between the Members. Except as
specifically provided herein, the Managing Member shall not be liable for the
return of any portion of the Capital Contribution of any Non-Managing Member,
and the return of such Capital Contributions shall be made solely from Company
assets.

 

(d) Liability of Members. No Member shall have any further personal liability to
contribute money to, or in respect of, the liabilities or the obligations of the
Company, nor shall any Member be personally liable for any obligations of the
Company, except as otherwise provided in this Article IV or in the Act.

 

-17-



--------------------------------------------------------------------------------

Section 4.2 Issuances of Additional Membership Interests.

 

(a) Issuance to Other Than the Managing Member. The Managing Member is hereby
authorized to cause the Company to issue such additional Membership Interests in
the form of Membership Units for any Company purpose at any time or from time to
time, to the Members (other than issuances to the Managing Member, which
issuances are governed by Section 4.2(b) and Section 4.2(c)) or to other Persons
for such consideration and on such terms and conditions as shall be established
by the Managing Member in its sole and absolute discretion, all without the
approval of any Non-Managing Members except to the extent provided herein;
provided, however, that the Company also may from time to time issue to third
parties additional Membership Interests (other than any such issuance to the
Managing Member which is governed by Sections 4.2(b) and 4.2(c)) in one or more
classes, or one or more series of any of such classes, with such voting powers,
full or limited, or no voting powers, and such designations, preferences and
relative, participating, optional or other special rights, and qualifications,
limitations or restrictions thereof, including voting powers, designations,
preferences and relative, participating, optional or other special rights, and
qualifications, limitations or restrictions senior to Non-Managing Membership
Interests, as may be set forth in an exhibit hereto or other amendment hereof
from time to time, subject to Delaware law, including, without limitation, with
respect to (i) the allocations of items of income, gain, loss, deduction and
credit to each such class or series of Membership Interests, (ii) the right of
each such class or series of Membership Interests to share in distributions, and
(iii) the rights of each such class or series of Membership Interests upon
dissolution and liquidation of the Company.

 

(b) Issuance to the Managing Member. The Company also may from time to time
issue to the Managing Member additional Membership Units or other Membership
Interests in one or more classes, or one or more series of any of such classes,
with such voting powers, full or limited, or no voting powers, and such
designations, preferences and relative, participating, optional or other special
rights, and qualifications, limitations or restrictions thereof, including
voting powers, designations, preferences and relative, participating, optional
or other special rights, and qualifications, limitations or restrictions senior
to Non-Managing Membership Interests, as may be set forth in an exhibit hereto
from time to time, all as shall be determined by the Managing Member, subject to
Delaware law, including, without limitation, with respect to (i) the allocations
of items of income, gain, loss, deduction and credit to each such class or
series of Membership Interests, (ii) the right of each such class or series of
Interests to share in distributions, and (iii) the rights of each such class or
series of Membership Interests upon dissolution and liquidation of the Company;
provided, however, that (x) the additional Membership Interests are issued in
connection with an issuance of shares of the Managing Member, which shares have
designations, preferences and other rights, all such that the economic interests
are substantially similar to the designations, preferences and other rights of
the additional Membership Interests issued to the Managing Member in accordance
with this Section 4.2(b), and (y) the Managing Member shall make a Capital
Contribution to the Company (1) in an amount equal to the net proceeds raised in
connection with the issuance of such shares of the Managing Member in the event
such shares are sold for cash or cash equivalents or (2) in the form of the
property received in consideration for such shares, in the event such shares are
issued in consideration for other property.

 

-18-



--------------------------------------------------------------------------------

(c) Issuance of Additional Common Shares or Preferred Shares. The Managing
Member is explicitly authorized to issue additional Common Shares or Preferred
Shares of any class, or rights, options, warrants or convertible or exchangeable
securities containing the right to subscribe for or purchase Common Shares or
Preferred Shares of any class (“New Securities”) and in connection therewith, as
further provided in Section 4.2(b), (i) the Managing Member shall cause the
Company to issue to the Managing Member Membership Interests or rights, options,
warrants or convertible or exchangeable securities of the Company having
designations, preferences and other rights, as may be set forth on an exhibit
hereto or other amendment hereto from time to time, all such that the economic
interests are substantially similar to those of the New Securities, and (ii) the
Managing Member shall contribute the net proceeds from, or the property received
in consideration for, the issuance of such New Securities and from the exercise
of rights contained in such New Securities to the Company. In connection with
the issuance of Membership Interests which are substantially similar to New
Securities, the Managing Member is authorized to modify or amend the
distributions or allocations hereunder solely to the extent necessary to give
effect to the designations, preferences and other rights pertaining to such
Membership Interests.

 

(d) Issuance Pursuant to Incentive Plans.

 

(1) Upon the exercise of an option granted by the Managing Member for Common
Shares, of any class, the Managing Member shall cause the Company to issue to
the Managing Member one Membership Unit for each such Common Share acquired upon
such exercise pursuant to the Incentive Plans (or such other number of
Membership Units based on the relationship a different class of Common Shares
bears to Common Shares), and the Managing Member shall contribute to the Company
the net proceeds received upon such exercise (it being understood that the
Managing Member may issue Common Shares in connection with the Incentive Plans
without receiving a specified amount of proceeds and that the issuance of such
Common Shares shall nonetheless entitle the Managing Member to additional
Membership Units).

 

(2) The Managing Member shall cause the Company to issue Membership Units to
employees of the Company upon the exercise by any such employees of an option to
acquire Membership Units granted by the Company pursuant to the Incentive Plans
in accordance with the terms of the Incentive Plans. Membership Units so issued
shall represent Non-Managing Membership Interests.

 

(3) The Managing Member shall cause the Company to issue Membership Units to any
Subsidiary of the Managing Member or the Company upon the exercise by an
employee of such Subsidiary of an option to acquire Membership Units granted by
such Subsidiary pursuant to the Incentive Plans, and such Subsidiary shall
transfer to the Company the price per Membership Unit required by the Incentive
Plans to be paid by Subsidiaries. Membership Units issued to any such Subsidiary
shall represent Non-Managing Membership Interests.

 

-19-



--------------------------------------------------------------------------------

(e) Redemption of Units.

 

(1) Subject to Section 11.3(d) and the further provisions of this Section
4.2(e), and except as otherwise set forth in an exhibit hereto setting forth
rights, preferences and obligations with respect to any particular class or
series of Membership Units issued after the date hereof, each Non-Managing
Member shall have the right (i) on or after the date twelve (12) months after
the Effective Date, with respect to the Membership Units acquired on or
contemporaneously with the Effective Date, or (ii) on or after such other date
as expressly provided in any agreement entered into between the Company and any
Non-Managing Member, including the Structuring and Contribution Agreement, to
require the Company to redeem (the “Redemption Right”) on a Specified Redemption
Date all or a portion of the Membership Units held by such Non-Managing Member
at a redemption price equal to and in the form of the Cash Amount to be paid by
the Company. The Redemption Right shall be exercised pursuant to a Notice of
Redemption delivered to the Company (with a copy to the Managing Member) by the
Non-Managing Member who is exercising the Redemption Right (the “Redeeming
Member”); provided, however, that the Company shall not be obligated to satisfy
such Redemption Right if the Managing Member elects to purchase the Membership
Units subject to the Notice of Redemption (the “Tendered Units”); provided,
further, that in the event the Managing Member issues to all holders of Common
Shares rights, options, warrants or convertible or exchangeable securities
entitling the shareholders to subscribe for or purchase Common Shares, or any
other securities or property (collectively, the “Common Share Rights”) then
(except to the extent such rights have already been reflected in an adjustment
to the Unit Adjustment Factor as provided in Section 4.2(e)(2) below) the
Redeeming Member shall also be entitled to receive such Common Share Rights that
a holder of that number of Common Shares would be entitled to receive. A
Non-Managing Member may not exercise the Redemption Right for less than ten
thousand (10,000) Membership Units or, if such Non-Managing Member holds less
than ten thousand (10,000) Membership Units, all of the Membership Units held by
such Non-Managing Member.

 

(2) Notwithstanding the provisions of Section 4.2(e)(1), a Non-Managing Member
that exercises the Redemption Right shall be deemed to have offered to sell the
Membership Units described in the Notice of Redemption to the Managing Member,
and the Managing Member may, in its sole and absolute discretion, elect to
assume directly and satisfy a Redemption Right, and acquire some or all of such
Membership Units by paying to the Redeeming Member either the Cash Amount, or
the Shares Amount, as elected by the Managing Member (in its sole and absolute
discretion), on the Specified Redemption Date, whereupon the Managing Member
shall acquire the Membership Units offered for redemption by the Redeeming
Member. If the Managing Member shall elect to exercise its right to purchase
Membership Units under this Section 4.2(e)(2) with respect to a Notice of
Redemption, it shall so notify the Redeeming Member promptly after the receipt
by the Company of such Notice of Redemption. In the event the Managing Member
shall exercise its right to purchase Membership

 

-20-



--------------------------------------------------------------------------------

Units with respect to the exercise of a Redemption Right in the manner described
in the first sentence of this Section 4.2(e)(2), the Company shall have no
obligation to pay any amount to the Redeeming Member with respect to Redeeming
Member’s exercise of Redemption Right, and each of the Redeeming Member, the
Company and the Managing Member shall treat the transaction between the Managing
Member and the Redeeming Member for federal income tax purposes as a sale of the
Redeeming Member’s Membership Units to the Managing Member.

 

(3) In the event of any change in the Unit Adjustment Factor, the number of
Membership Units held by each Member shall be proportionately adjusted by
multiplying the number of Membership Units held by such Member immediately prior
to the change in the Unit Adjustment Factor by the new Unit Adjustment Factor;
the intent of this provision is that one Membership Unit remains equivalent in
value to one Common Share without dilution (including any securities for which
Shares are exchanged in a transaction contemplated by Section 11.2(c)). In the
event the Managing Member issues any Common Shares in exchange for Membership
Units pursuant to this Section 4.2(e), any such Membership Units so acquired by
the Managing Member shall immediately thereafter be canceled by the Company and
the Company shall issue to the Managing Member new Membership Units pursuant to
Section 4.2(c) hereof. Each Redeeming Member agrees to execute such documents as
the Managing Member may reasonably require in connection with the issuance of
Common Shares upon exercise of the Redemption Right.

 

(4) The Shares Amount, if applicable, shall be delivered as duly authorized,
validly issued, fully paid and nonassessable Common Shares and, if applicable,
free of any pledge, lien, encumbrance or restriction, other than those provided
in the Charter, the Bylaws of the Managing Member, the Securities Act of 1933,
as amended (the “Securities Act”), relevant state securities or blue sky laws
and any applicable registration rights agreement with respect to such Common
Shares entered into by the Redeeming Member. Notwithstanding any delay in such
delivery (but subject to Section 4.2(e)(6)), the Redeeming Member shall be
deemed the owner of such Common Shares for all purposes, including without
limitation, rights to vote or consent, and receive dividends, as of the
Specified Redemption Date. In addition, the Common Shares for which the
Membership Units might be exchanged shall also bear a legend which generally
provides the following:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE PURPOSE, AMONG
OTHERS, OF THE CORPORATION’S MAINTENANCE OF ITS STATUS AS A REAL ESTATE
INVESTMENT TRUST UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”). SUBJECT TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY
PROVIDED IN THE CORPORATION’S CHARTER, (I) NO

 

-21-



--------------------------------------------------------------------------------

INDIVIDUAL MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF THE CORPORATION’S
COMMON STOCK IN EXCESS OF 9.8 PERCENT (IN VALUE OR NUMBER OF SHARES) OF THE
OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION UNLESS SUCH INDIVIDUAL IS
AN EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED HOLDER LIMIT SHALL BE
APPLICABLE); (II) NO INDIVIDUAL MAY BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF
CAPITAL STOCK OF THE CORPORATION IN EXCESS OF 9.8 PERCENT OF THE VALUE OF THE
TOTAL OUTSTANDING SHARES OF CAPITAL STOCK OF THE CORPORATION, UNLESS SUCH
INDIVIDUAL IS AN EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED HOLDER LIMIT SHALL
BE APPLICABLE); (III)NO PERSON MAY BENEFICIALLY OR CONSTRUCTIVELY OWN CAPITAL
STOCK THAT WOULD RESULT IN THE CORPORATION BEING “CLOSELY HELD” UNDER SECTION
856(H) OF THE CODE OR OTHERWISE CAUSE THE CORPORATION TO FAIL TO QUALIFY AS A
REIT; AND (IV) NO PERSON MAY TRANSFER SHARES OF CAPITAL STOCK IF SUCH TRANSFER
WOULD RESULT IN THE CAPITAL STOCK OF THE CORPORATION BEING OWNED BY FEWER THAN
100 PERSONS. ANY PERSON WHO BENEFICIALLY OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO
BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK WHICH CAUSES OR WILL
CAUSE A PERSON TO BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK IN
EXCESS OR IN VIOLATION OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE
CORPORATION. IF ANY OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP ARE VIOLATED,
THE SHARES OF CAPITAL STOCK REPRESENTED HEREBY WILL BE AUTOMATICALLY TRANSFERRED
TO A TRUSTEE OF A TRUST FOR THE BENEFIT OF ONE OR MORE CHARITABLE BENEFICIARIES.
IN ADDITION, THE CORPORATION MAY REDEEM SHARES UPON THE TERMS AND CONDITIONS
SPECIFIED BY THE BOARD OF DIRECTORS IN ITS SOLE DISCRETION IF THE BOARD OF
DIRECTORS DETERMINES THAT OWNERSHIP OR A TRANSFER OR OTHER EVENT MAY VIOLATE THE
RESTRICTIONS DESCRIBED ABOVE. FURTHERMORE, UPON THE OCCURRENCE OF CERTAIN
EVENTS, ATTEMPTED TRANSFERS IN VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE MAY
BE VOID AB INITIO. ALL CAPITALIZED TERMS IN THIS LEGEND HAVE THE MEANINGS
DEFINED IN THE CHARTER OF THE CORPORATION, AS THE SAME MAY BE AMENDED FROM TIME
TO TIME, A COPY OF WHICH, INCLUDING THE RESTRICTIONS ON TRANSFER AND OWNERSHIP,
WILL BE FURNISHED TO EACH HOLDER OF CAPITAL STOCK OF THE CORPORATION ON REQUEST
AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO THE SECRETARY OF
THE CORPORATION AT ITS PRINCIPAL OFFICE.

 

-22-



--------------------------------------------------------------------------------

(5) Each Non-Managing Member covenants and agrees with the Managing Member that
all Tendered Units shall be delivered to the Managing Member free and clear of
all liens, claims and encumbrances whatsoever and should any such liens, claims
and/or encumbrances exist or arise with respect to such Tendered Units, the
Managing Member shall be under no obligation to acquire the same. Each
Non-Managing Member further agrees that, in the event any state or local
property transfer tax is payable solely with respect to its Tendered Units
transferred to the Managing Member (or its designee), such Non-Managing Member
shall assume and pay such transfer tax.

 

(6) Notwithstanding the provisions of Section 4.2(e) or any other provision of
this Agreement, a Member (i) shall not be entitled to effect a Redemption for
cash or an exchange for Common Shares to the extent the ownership or right to
acquire Common Shares pursuant to such exchange by such Member on the Specified
Redemption Date could cause such Member or any other Person to violate the
restrictions on ownership and transfer of Common Shares set forth in the Charter
and (ii) shall have no rights under this Agreement to acquire Common Shares
which would otherwise be prohibited under the Charter. To the extent any
attempted redemption or exchange for Common Shares would be in violation of this
Section 4.2(e)(6), it shall be null and void ab initio and such Member shall not
acquire any rights or economic interest in the cash otherwise payable upon such
redemption or the Common Shares otherwise issuable upon such exchange.

 

(7) Notwithstanding anything herein to the contrary (but subject to Section
4.2(e)(6)), with respect to any redemption or exchange for Common Shares
pursuant to this Section 4.2(e):

 

(i) All Membership Units acquired by the Managing Member pursuant thereto shall
automatically, and without further action required, be converted into and deemed
to be Managing Member Interests comprised of the same number and class of
Membership Units.

 

(ii) The consummation of any redemption or exchange for Common Shares shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.

 

(iii) Each Redeeming Member shall continue to own all Membership Units subject
to any redemption or exchange for Common Shares, and be treated as a
Non-Managing Member with respect to such Membership Units for all purposes of
this Agreement, until the Specified Redemption Date. Until a Specified
Redemption Date, the Redeeming Member shall have no rights as a stockholder of
the Managing Member with respect to such Redeeming Member’s Membership Units,
except as may be provided in the Investors Agreement.

 

-23-



--------------------------------------------------------------------------------

Section 4.3 No Preemptive Rights. Except as specifically provided in this
Agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (a) additional Capital Contributions or loans to the
Company or (b) issuance or sale of any Membership Units.

 

Section 4.4 Capital Accounts of the Members.

 

(a) General. The Company shall maintain for each Member a separate Capital
Account in accordance with the rules of Regulations Section 1.704-1(b)(2)(iv).
Such Capital Account shall be increased by (a) the amount of all Capital
Contributions made by such Member to the Company pursuant to this Agreement and
(b) all items of income and gain (including income and gain exempt from tax)
computed in accordance with Section 4.4(b) hereof and allocated to such Member
pursuant to Sections 6.1 through Section 6.3 of the Agreement, and decreased by
(i) the amount of cash or Agreed Value of all actual and deemed distributions of
cash or property made to such Member pursuant to this Agreement and (ii) all
items of deduction and loss computed in accordance with Section 4.4(b) hereof
and allocated to such Member pursuant to Sections 6.1 through Section 6.3 of the
Agreement.

 

(b) Income, Gains, Deductions and Losses. For purposes of computing the amount
of any item of income, gain, loss or deduction to be reflected in the Members’
Capital Accounts, unless otherwise specified in this Agreement, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for Federal income tax
purposes determined in accordance with Section 703(a) of the Code (for this
purpose all items of income, gain, loss or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments:

 

(1) Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any election under Section 754 of the Code which may be made
by the Company.

 

(2) The computation of all items of income, gain, loss and deduction shall be
made without regard to the fact that items described in Sections 705(a)(1)(B) or
705(a)(2)(B) of the Code are not includable in gross income or are neither
currently deductible nor capitalized for Federal income tax purposes.

 

(3) Any income, gain or loss attributable to the taxable disposition of any
Company Property shall be determined as if the adjusted basis of such property
as of such date of disposition were equal in amount to the Company’s Carrying
Value with respect to such property as of such date.

 

(4) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.

 

-24-



--------------------------------------------------------------------------------

(5) In the event the Carrying Value of any Company asset is adjusted pursuant to
Section 4.4(d) hereof, the amount of any such adjustment shall be taken into
account as gain or loss from the disposition of such asset.

 

(6) Any items specially allocated under Section 6.4 hereof shall not be taken
into account.

 

(c) Transfers of Membership Units. A transferee of a Membership Unit shall
succeed to a pro rata portion of the Capital Account of the transferor.

 

(d) Unrealized Gains and Losses.

 

(1) Consistent with the provisions of Regulations Section 1.704-1(b)(2)(iv)(f),
and as provided in Section 4.4(d)(2), the Carrying Values of all Company assets
shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Company Property, as of the times of the
adjustments provided in Section 4.4(d)(2) hereof, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property and
allocated pursuant to Section 6.1 of the Agreement.

 

(2) Such adjustments shall be made as of the following times: (i) immediately
prior to the acquisition of an additional interest in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution;
(ii) immediately prior to the distribution by the Company to a Member of more
than a de minimis amount of Company Property as consideration for an interest in
the Company; and (iii) immediately prior to the liquidation of the Company or
the Managing Member’s interest in the Company within the meaning of Regulations
Section 1.704-l(b)(2)(ii)(g); provided, however, that adjustments pursuant to
clauses (i) and (ii) above shall be made only if the Managing Member reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company.

 

(3) In accordance with Regulations Section 1.704-1(b)(2)(iv)(e), the Carrying
Values of Company assets distributed in kind shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Company Property, as of the time any such asset is distributed.

 

(4) In determining such Unrealized Gain or Unrealized Loss, the aggregate cash
amount and fair market value of all Company assets (including cash or cash
equivalents) shall be determined by the Managing Member using such reasonable
method of valuation as it may adopt, or in the case of a liquidating
distribution pursuant to Article XIII of this Agreement, be determined and
allocated by the Liquidator using such reasonable methods of valuation as it may
adopt. The Managing Member, or the Liquidator, as the case may be, shall
allocate such aggregate value among the assets of the Company (in such manner as
it determines in its sole and absolute discretion to arrive at a fair market
value for individual properties).

 

-25-



--------------------------------------------------------------------------------

(e) Modification by Managing Member. The provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
issued under Sections 704(b) and 514(c)(9) of the Code, and shall be interpreted
and applied in a manner consistent with such Regulations. In the event the
Managing Member shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Company, the
Managing Member or any Non-Managing Members) are computed in order to comply
with such Regulations, the Managing Member may make such modification; provided,
however, that it will not have a material effect on the amounts distributable to
any Person pursuant to Article XIII of this Agreement upon the liquidation of
the Company. The Managing Member also shall (a) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Members and the amount of Company capital reflected on the Company’s balance
sheet, as computed for book purposes, in accordance with Regulations Section
1.704-1(b)(2)(iv)(q), and (b) make any appropriate modifications in the event
unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-1(b).

 

ARTICLE V

DISTRIBUTIONS

 

Section 5.1 Requirement and Characterization of Distributions. The Managing
Member shall cause the Company to distribute quarterly all, or such portion as
the Managing Member may in its discretion determine, of Available Cash among the
Members (i) first, with respect to any class of Membership Interests issued
pursuant to Section 4.2(a), 4.2(b) or 4.2(c), including Series A Preferred Units
and Series C Preferred Units, which are entitled to a preference over Common
Units on the distribution of Available Cash and are specially allocated items
under Section 6.1 prior to allocated items with respect to amounts distributed
pursuant to clause (ii) below (and within and among such classes, in order of
the preferences designated therein and pro rata among any such classes), and
(ii) thereafter, pro rata in accordance with their respective Percentage
Interests from time to time as determined by the Managing Member; provided that
Available Cash for each calendar quarter shall be distributed on or about the
15th day of January, April, July and October of each year in an amount with
respect to each Membership Unit at least equal to the Minimum Tax Distribution;
provided, however, that in no event may a Member receive a distribution of
Available Cash with respect to a Unit if such Member is entitled to receive a
dividend from the Managing Member which is derived from a distribution of
Available Cash to the Managing Member with respect to a Common Share for which
such Unit has been redeemed or exchanged. In the event the Company is subject to
any tax or other obligation that is attributable to the interest of one or more
Members in the Company, but fewer than all the Members, such tax or other
obligation shall be specially allocated to, and charged against the Capital
Account of, such Member or Members, and the amounts otherwise distributable to
such Member or Members pursuant to this Agreement shall

 

-26-



--------------------------------------------------------------------------------

be reduced by such amount. The Managing Member shall take such reasonable
efforts, as determined by it in its sole and absolute discretion and consistent
with its qualification as a REIT, to cause the Company to distribute sufficient
amounts to enable the Managing Member, for so long as the Managing Member has
determined to qualify as a REIT, to pay stockholder dividends that will (a)
satisfy the requirements for qualifying as a REIT under the Code and Regulations
(“REIT Requirements”), and (b) except to the extent otherwise determined by the
Managing Member, avoid any federal income or excise tax liability of the
Managing Member, except to the extent that a distribution pursuant to clause (b)
would prevent the Company from making a distribution to the Holders of Series A
Preferred Units in accordance with Section 17.2 and the Holders of Series C
Preferred Units in accordance with Section 18.2.

 

Section 5.2 Amounts Withheld. All amounts withheld pursuant to the Code or any
provisions of any state or local tax law and Section 10.5 hereof with respect to
any allocation, payment or distribution to the Managing Member, any Non-Managing
Members or Assignees shall be treated as amounts distributed to the Managing
Member or such Non-Managing Members or Assignees pursuant to Section 5.1 for all
purposes under this Agreement.

 

Section 5.3 Distributions Upon Liquidation. Proceeds from a Liquidating
Transaction shall be distributed to the Members in accordance with Section 13.2.

 

ARTICLE VI

ALLOCATIONS

 

Section 6.1 Allocations For Capital Account Purposes Other than the Taxable Year
of Liquidation. For purposes of maintaining the Capital Accounts and in
determining the rights of the Members among themselves, the Company’s items of
income, gain, loss and deduction (computed in accordance with Section 4.4
hereof) shall be allocated among the Members for each taxable year (or portion
thereof) as provided herein below:

 

(a) Net Income. After giving effect to the special allocations set forth in
Sections 6.2 and 6.3 below, Net Income shall be allocated to the Members as
follows:

 

FIRST, pro rata to the Members holding Series A Preferred Units and Members
holding Series C Preferred Units to the extent of, and in proportion to, losses
allocated to such Members under Section 6.2(b);

 

SECOND, pro rata to the Members holding Series A Preferred Units, Series C
Preferred Units and holders of Common Units who received such Common Units upon
a conversion of Series C Preferred Units up to and in proportion to the
accumulated amount of the accrued Series A Priority Return, Series C Preferred
Base Distribution and Preferred Unit Default Distribution (irrespective of
whether such accrued amounts are actually paid) with respect to such Member
plus, in the case of holders of Series C Preferred Units and holders of Common
Units who received such Common Units upon a conversion of Series C Preferred
Units, the amount of the Series C Preferred Unit Ratchet Distributions and
Series C Preferred Unit Special Distributions that the Company has actually paid
to such Members;

 

-27-



--------------------------------------------------------------------------------

THIRD, to the Members holding Common Units in accordance with their interests in
such Common Units.

 

(b) Net Losses. After giving effect to the special allocations set forth in
Sections 6.2 and 6.3 below, Net Losses shall be allocated to the Members as
follows:.

 

FIRST, to the Members holding Common Units pro rata among such Common Units
until such Members’ Capital Accounts shall equal zero;

 

SECOND, to the Members holding Series A Preferred Units and Series C Preferred
Units pro rata among such Series A Preferred Units and Series C Preferred Units
until such Members’ Capital Accounts shall equal zero; and

 

THIRD, to the Common Members in accordance with their Units.

 

(c) Nonrecourse Liabilities. For purposes of Regulations Section 1.752-3(a), the
Members agree that Nonrecourse Liabilities of the Company in excess of the sum
of (i) the amount of Membership Minimum Gain and (ii) the total amount of
Nonrecourse Built-in Gain shall be allocated among the Members in the manner
determined by the Managing Member, provided that such allocation shall be
permissible under Regulations Section 1.752-3.

 

(d) Gains. Any gain allocated to the Members upon the sale or other taxable
disposition of any Company asset shall to the extent possible, after taking into
account other required allocations of gain pursuant to Section 6.3 below, be
characterized as Recapture Income in the same proportions and to the same extent
as such Members have been allocated any deductions directly or indirectly giving
rise to the treatment of such gains as Recapture Income, all in such a manner
consistent with Regulations Section 1.1245-1.

 

Section 6.2 Allocations for Capital Account Purposes in the Taxable Year of
Liquidation. Subject to Section 6.3, the Net Income and Net Loss of the Company
for the taxable year of liquidation of the Company shall be allocated prior to
the final liquidating distributions of the Company and shall be allocated first
to eliminate any Member’s Adjusted Capital Account Deficit and then, to the
extent permissible under Sections 704(b) and 514(c)(9) of the Code, in a manner
such that the Capital Accounts of the Members immediately prior to such final
liquidating distributions are equal to the amount which would have been
distributable to the Members under Section 5.1 if such distributions were to be
governed by Section 5.1. Notwithstanding the preceding sentence, actual
distributions made subsequent to the allocations under this Section 6.2 shall be
made pursuant to Section 5.3.

 

Section 6.3 Special Allocation Rules. Notwithstanding any other provision of
this Agreement, the following special allocations shall be made in the following
order:

 

(a) Minimum Gain Chargeback. Notwithstanding any other provisions of Article VI,
if there is a net decrease in Membership Minimum Gain during any Membership
Year, each Member shall be specially allocated items of Company income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such

 

-28-



--------------------------------------------------------------------------------

Member’s share of the net decrease in Membership Minimum Gain, as determined
under Regulations Section 1.704-2(g). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(f)(6). This Section
6.3(a) is intended to comply with the minimum gain chargeback requirements in
Regulations Section 1.704-2(f) and for purposes of this Section 6.3(a) only,
each Member’s Adjusted Capital Account Deficit shall be determined prior to any
other allocations pursuant to Section 6.1 of the Agreement with respect to such
fiscal year and without regard to any decrease in Member Minimum Gain during
such fiscal year.

 

(b) Member Minimum Gain Chargeback. Notwithstanding any other provision of
Article VI (except Section 6.3(a) hereof), if there is a net decrease in Member
Minimum Gain attributable to a Member Nonrecourse Debt during any Membership
Year, each Member who has a share of the Member Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Member’s share of the net decrease in Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Section 1.704-2(i)(4). This Section 6.3(b) is intended to
comply with the minimum gain chargeback requirement in such Section of the
Regulations and shall be interpreted consistently therewith. Solely for purposes
of this Section 6.3(b), each Member’s Adjusted Capital Account Deficit shall be
determined prior to any other allocations pursuant to Article VI of this
Agreement with respect to such fiscal year, other than allocations pursuant to
Section 6.3(a) hereof.

 

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 6.3(a) and
6.3(b) hereof, such Member has an Adjusted Capital Account Deficit, items of
Company income and gain shall be specially allocated to such Member in an amount
and manner sufficient to eliminate, to the extent required by the Regulations,
its Adjusted Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. It is intended that this Section 6.3(c)
qualify and be construed as a “qualified income offset” within the meaning of
Regulations 1.704-1(b)(2)(ii)(d), which shall be controlling in the event of a
conflict between such Regulations and this Section 6.3(c).

 

(d) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Members in the manner determined by the Managing Member,
provided that such allocation shall be permissible under Section 704(b) of the
Code.

 

-29-



--------------------------------------------------------------------------------

(e) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
fiscal year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i)(2).

 

(f) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Section 734(b) or 743(b) of the Code
is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be specially allocated to the Members in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to such Section of the Regulations.

 

Section 6.4 Allocations for Tax Purposes.

 

(a) General. Except as otherwise provided in this Section 6.4, for Federal
income tax purposes, each item of income, gain, loss and deduction shall be
allocated among the Members in the same manner as its correlative item of “book”
income, gain, loss or deduction is allocated pursuant to Sections 6.1 and 6.3 of
this Agreement.

 

(b) To Eliminate Book-Tax Disparities. In an attempt to eliminate Book-Tax
Disparities attributable to a Contributed Property or Adjusted Property, items
of income, gain, loss, and deduction shall be allocated for Federal income tax
purposes among the Members as follows:

 

(1) (i) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Members consistent with the principles of Section
704(c) of the Code in a manner that takes into account the variation between the
704(c) Value of such property and its adjusted basis at the time of
contribution, and (ii) any item of Residual Gain or Residual Loss attributable
to a Contributed Property shall be allocated among the Members in the same
manner as its correlative item of “book” gain or loss is allocated pursuant to
Sections 6.1 and 6.3 of this Agreement.

 

(2) (i) In the case of an Adjusted Property, such items shall (A) first, be
allocated among the Members in a manner consistent with the principles of
Section 704(c) of the Code in a manner to take into account the Unrealized Gain
or Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 4.4 and (B) second, in the event such property was
originally a Contributed Property, be allocated among the Members in a manner
consistent with Section 6.4(b)(1)(i), and (ii) any item of Residual Gain or
Residual Loss attributable to an Adjusted Property shall be allocated among the
Members in the same manner as its correlative item of “book” gain or loss is
allocated pursuant to Sections 6.1 and 6.4 of this Agreement.

 

-30-



--------------------------------------------------------------------------------

(3) All other items of income, gain, loss and deduction shall be allocated among
the Members in the same manner as their correlative item of “book” gain or loss
is allocated pursuant to Sections 6.1 and 6.3 of this Agreement.

 

(c) Power of Managing Member to Elect Method. To the extent Treasury Regulations
promulgated pursuant to Section 704(c) of the Code permit a partnership to
utilize alternative methods to eliminate the disparities between the agreed
value of property and its adjusted basis, and subject to any agreements existing
between the Company and any Member or Members prior to the date hereof, the
Managing Member shall have the authority to elect the method to be used by the
Company and such election shall be binding on all Members.

 

ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS

 

Section 7.1 Management.

 

(a) Powers of Managing Member. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the Company
are exclusively vested in the Managing Member, and no Non-Managing Member shall
have any right to participate in or exercise control or management power over
the business and affairs of the Company. Notwithstanding anything to the
contrary in this Agreement, the Managing Member may not be removed by the
Non-Managing Members with or without cause. In addition to the powers now or
hereafter granted a Managing Member of a limited liability company under
applicable law or which are granted to the Managing Member under any other
provision of this Agreement, the Managing Member, subject to Section 7.3 hereof,
shall have full power and authority to do all things deemed necessary or
desirable by it to conduct the business of the Company, to exercise all powers
set forth in Section 3.2 hereof and to effectuate the purposes set forth in
Section 3.1 hereof including, without limitation:

 

(1) the making of any expenditures (including, without limitation, making
prepayments on loans and borrowing money to permit the Company to make
distributions to its Members in such amounts as will permit the Managing Member
(so long as the Managing Member has determined to qualify as a REIT) to avoid
the payment of any federal income tax (including, for this purpose, any excise
tax pursuant to Section 4981 of the Code) and to make distributions to its
stockholders sufficient to permit the Managing Member to maintain REIT status),
the lending or borrowing of money, the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities, the issuance of evidences
of indebtedness (including the securing of same by mortgage, deed of trust or
other lien or encumbrance on the Company’s assets) and the incurring of any
obligations it deems necessary for the conduct of the activities of the Company;

 

-31-



--------------------------------------------------------------------------------

(2) the making of tax, regulatory and other filings, or rendering of periodic or
other reports to the New York Stock Exchange, governmental or other agencies
having jurisdiction over the business or assets of the Company, the registration
of any class of securities of the Company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the listing of any debt securities of
the Company on any exchange;

 

(3) the acquisition, disposition, sale, conveyance, financing, refinancing,
mortgage, pledge, encumbrance, hypothecation, contribution or exchange of any
assets of the Company or the merger or other combination of the Company with or
into another entity on such terms as the Managing Member deems proper;

 

(4) the use of the assets of the Company (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms it sees fit including, without limitation, the financing of the assets and
the operations of the Managing Member, the Company or any of the Company’s
Subsidiaries, the lending of funds to other Persons (including the Managing
Member or any of the Company’s Subsidiaries) and the repayment of obligations of
the Company and its Subsidiaries and any other Person in which it has an equity
investment and the making of capital contributions to its Subsidiaries, the
holding of any real, personal and mixed property of the Company in the name of
the Company or in the name of a nominee or trustee (subject to Section 7.10),
the creation, by grant or otherwise, of easements or servitudes, and the
performance of any and all acts necessary or appropriate to the operation of the
Company assets including, but not limited to, applications for rezoning,
objections to rezoning, constructing, altering, improving, repairing,
renovating, rehabilitating, razing, demolishing or condemning any improvements
or property of the Company or any Subsidiary of the Company;

 

(5) the negotiation, execution, and performance of any contracts, conveyances or
other instruments (including with Affiliates of the Company to the extent
provided in Section 7.6) that the Managing Member considers useful or necessary
to the conduct of the Company’s operations or the implementation of the Managing
Member’s powers under this Agreement including, without limitation, the
execution and delivery of leases on behalf of or in the name of the Company
(including the lease of Company Property for any purpose and without limit as to
the term thereof, whether or not such term (including renewal terms) shall
extend beyond the date of termination of the Company and whether or not the
portion so leased is to be occupied by the lessee or, in turn, subleased in
whole or in part to others);

 

(6) the opening and closing of bank accounts, the investment of Company funds in
securities, certificates of deposit and other instruments, and the distribution
of Company cash or other Company assets in accordance with this Agreement;

 

-32-



--------------------------------------------------------------------------------

(7) the selection and dismissal of employees of the Company or the Managing
Member (including, without limitation, employees having titles such as
“president”, “vice president”, “secretary” and “treasurer”), and the engagement
and dismissal of agents, outside attorneys, accountants, engineers, appraisers,
consultants, contractors and other professionals on behalf of the Managing
Member or the Company and the determination of their compensation and other
terms of employment or hiring;

 

(8) the maintenance of such insurance for the benefit of the Company and the
Members and the directors and officers of the Company as it deems necessary or
appropriate;

 

(9) the formation of, or acquisition of an interest in, and the contribution of
property to, any further limited or general partnerships, joint ventures or
other relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contribution of property to, its
Subsidiaries and any other Person in which it has an equity investment from time
to time); provided, that, as long as the Managing Member has determined to
continue to qualify as a REIT, the Company may not engage in any such formation,
acquisition or contribution that could cause the Managing Member to fail to
qualify as a REIT;

 

(10) the control of any matters affecting the rights and obligations of the
Company, including the conduct of litigation and the incurring of legal expense
and the settlement of claims and litigation, and the indemnification of any
Person against liabilities and contingencies to the extent permitted by law;

 

(11) the undertaking of any action in connection with the Company’s direct or
indirect investment in its Subsidiaries or any other Person (including, without
limitation, the contribution or loan of funds to, incurring indebtedness on
behalf of, or guaranteeing the obligations of any such Persons);

 

(12) the determination of the fair market value of any Company Property
distributed in kind using such reasonable method of valuation as it may adopt;

 

(13) the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Company or any Subsidiary of the Company or any Person in which the Company has
made a direct or indirect equity investment;

 

(14) holding, managing, investing and reinvesting cash and other assets of the
Company;

 

(15) the collection and receipt of revenues and income of the Company;

 

-33-



--------------------------------------------------------------------------------

(16) the exercise, directly or indirectly through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Company;

 

(17) the exercise of any of the powers of the Managing Member enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Company or
any other Person in which the Company has a direct or indirect interest, or
jointly with any such Subsidiary or other Person;

 

(18) the exercise of any of the powers of the Managing Member enumerated in this
Agreement on behalf of any Person in which the Company does not have an interest
pursuant to contractual or other arrangements with such Person;

 

(19) the making, execution and delivery of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the Managing Member for the accomplishment of any of the powers of
the Managing Member enumerated in this Agreement;

 

(20) the issuance of Membership Interests, as appropriate, pursuant to Section
4.2 of this Agreement; and

 

(21) the consummation of the Formation and Structuring Transactions.

 

(b) No Approval Required for Above Powers. Except as expressly provided in this
Agreement (including, without limitation, the last sentence of this Section
7.1(b)), each of the Members agrees that the Managing Member is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Company without any further act, approval or vote of the Members,
notwithstanding any other provision of this Agreement, the Act or any applicable
law, rule or regulation to the fullest extent permitted under the Act or other
applicable law, rule or regulation. The execution, delivery or performance by
the Managing Member or the Company of any agreement authorized or permitted
under this Agreement shall not constitute a breach by the Managing Member of any
duty that the Managing Member may owe the Company or the Non-Managing Members or
any other Persons under this Agreement or of any duty stated or implied by law
or equity.

 

(c) Insurance. At all times from and after the date hereof, the Managing Member
may cause the Company to obtain and maintain casualty, liability and other
insurance on Company Properties and liability insurance for the Indemnitees
hereunder. The right to procure such insurance on behalf of the Indemnitees
shall in no way mitigate or otherwise affect the right of any such Indemnitee to
indemnification under Section 7.7.

 

(d) Working Capital Reserves. At all times from and after the date hereof, the
Managing Member may cause the Company to establish and maintain working capital
reserves in such amounts as the Managing Member, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.

 

-34-



--------------------------------------------------------------------------------

(e) No Obligation to Consider Tax Consequences to Non-Managing Members. In
exercising its authority under this Agreement, the Managing Member may, but
shall be under no obligation to, take into account the tax consequences to any
Member of any action taken by it. The Managing Member and the Company shall not
have liability to a Non-Managing Member under any circumstances as a result of
an income tax liability incurred by such Non-Managing Member as a result of an
action (or inaction) by the Managing Member pursuant to its authority under this
Agreement.

 

(f) No Obligation To Expend Individual Funds, etc. Except as otherwise provided
herein, to the extent the duties of the Managing Member require expenditures of
funds to be paid to third parties, the Managing Member shall not have any
obligations hereunder except to the extent that Company funds are reasonably
available to it for the performance of such duties, and nothing herein contained
shall be deemed to authorize or require the Managing Member, in its capacity as
such, to expend its individual funds for payment to third parties or to
undertake any individual liability or obligation on behalf of the Company.

 

Section 7.2 Certificate of Formation. To the extent that such action is
determined by the Managing Member to be reasonable and necessary or appropriate,
the Managing Member shall file amendments to and restatements of the Certificate
and do all the things to maintain the Company as a limited liability company (or
an entity in which the Non-Managing Members have limited liability) under the
laws of the State of Delaware and each other jurisdiction in which the Company
may elect to do business or own property. Subject to the terms of Section
8.5(a)(4) hereof, the Managing Member shall not be required, before or after
filing, to deliver or mail a copy of the Certificate, as it may be amended or
restated from time to time, to any Non-Managing Member. The Managing Member
shall use all reasonable efforts to cause to be filed such other certificates or
documents as may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited liability company (or an
entity in which the Non-Managing Members have limited liability) in the State of
Delaware and any other jurisdiction in which the Company may elect to do
business or own property.

 

Section 7.3 Restrictions on Managing Member’s Authority. The Managing Member may
not, without the written Consent of all of the Non-Managing Members, take any
action in contravention of this Agreement including, without limitation:

 

(a) take any action that would make it impossible to carry on the ordinary
business of the Company, except as otherwise provided in this Agreement
(provided that this restriction shall not be deemed to restrict the sale, lease,
transfer or disposition of all or substantially all of the Company’s assets as
may otherwise be provided herein);

 

(b) possess Company Property, or assign any rights in specific Company property,
for other than a Company purpose except as otherwise provided in this Agreement
(other than this Section 7.3);

 

-35-



--------------------------------------------------------------------------------

(c) admit a Person as a Member, except as otherwise provided in this Agreement;
or

 

(d) perform any act that would subject a Member to personal liability for the
debts, obligations and liabilities of the Company except as provided herein or
under the Act.

 

Section 7.4 Responsibility for Expenses.

 

(a) No Compensation. Except as provided in this Section 7.4 and elsewhere in
this Agreement (including the provisions of Articles V and VI regarding
distributions, payments and allocations to which it may be entitled), the
Managing Member shall not be compensated for its services as Managing Member of
the Company.

 

(b) Responsibility for Ownership and Operation Expenses. The Company shall be
responsible for and shall pay all expenses relating to the Company’s ownership
of its assets, and the operation of, or for the benefit of, the Company. The
Managing Member is hereby authorized to pay compensation for accounting,
administrative, legal, technical, management and other services rendered to the
Company. The Managing Member shall be reimbursed on a monthly basis, or such
other basis as the Managing Member may determine in its sole and absolute
discretion, for all expenses it incurs relating to the Company’s ownership of
its assets and the operation of, or for the benefit of, the Company; provided,
however, that the amount of any such reimbursement shall be reduced by any
interest or other amounts earned by the Managing Member with respect to bank
accounts or other instruments held by it as permitted in Section 7.5(a). The
Non-Managing Members acknowledge that all such expenses of the Managing Member
are deemed to be for the benefit of the Company. Such reimbursements shall be in
addition to any reimbursement to the Managing Member as a result of
indemnification pursuant to Section 7.7 hereof. In the event that certain
expenses are incurred for the benefit of the Company and other entities
(including the Managing Member), such expenses shall be allocated to the Company
and such other entities in such a manner as the Managing Member in its sole and
absolute discretion deems fair and reasonable. All payments and reimbursements
hereunder shall be characterized for federal income tax purposes as expenses of
the Company incurred on its behalf, and not as expenses of the Managing Member.

 

(c) Responsibility for Organization Expenses. The Company shall be responsible
for and shall pay all expenses incurred relating to the admission of the
Managing Member to the Company.

 

(d) Common Share Repurchases. If the Managing Member shall elect to purchase
from its stockholders Common Shares for the purpose of delivering such Common
Shares to satisfy an obligation under any dividend reinvestment program adopted
by the Managing Member, any employee stock purchase plan adopted by the Managing
Member, or any similar obligation or arrangement undertaken by the Managing
Member in the future or for the purpose of retiring such Common Shares, the
purchase price paid by the Managing Member for such Common Shares and any other

 

-36-



--------------------------------------------------------------------------------

expenses incurred by the Managing Member in connection with such purchase shall
be considered expenses of the Company and shall be advanced to the Managing
Member or reimbursed to the Managing Member, subject to the condition that: (i)
if such Common Shares subsequently are sold by the Managing Member, the Managing
Member shall pay to the Company any proceeds received by the Managing Member for
such Common Shares (which sales proceeds shall include the amount of dividends
reinvested under any dividend reinvestment or similar program; provided, that a
transfer of Common Shares for Membership Units pursuant to Section 4.2(e) would
not be considered a sale for such purposes); and (ii) if such Common Shares are
not retransferred by the Managing Member within thirty (30) days after the
purchase thereof, or the Managing Member otherwise determines not to retransfer
such Common Shares, the Managing Member shall cause the Company to redeem a
number of Membership Units held by the Managing Member equal to the number of
such Common Shares, as adjusted (x) pursuant to Section 7.5 (in the event the
Managing Member acquires material assets, other than on behalf of the Company)
and (y) for stock dividends and distributions, stock splits and subdivisions,
reverse stock splits and combinations, distributions of rights, warrants or
options, and distributions of evidences of indebtedness or assets relating to
assets not received by the Managing Member pursuant to a pro rata distribution
by the Company (in which case such advancement or reimbursement of expenses
shall be treated as having been made as a distribution in redemption of such
number of Membership Units held by the Managing Member).

 

(e) If and to the extent any reimbursements to the Managing Member pursuant to
this Section 7.4 constitute gross income of the Managing Member (as opposed to
the repayment of advances made by the Managing Member on behalf of the Company),
such amounts shall constitute guaranteed payments within the meaning of Section
707(c) of the Code, shall be treated consistently therewith by the Company and
all Members and shall not be treated as distributions for purposes of computing
the Members’ Capital Accounts.

 

Section 7.5 Outside Activities of the Managing Member.

 

(a) The Managing Member shall not directly or indirectly enter into or conduct
any business, other than in connection with the ownership, acquisition and
disposition of Membership Interests as a Managing Member or Non-Managing Member
and the management of the business of the Company, its operation as a public
reporting company with a class (or classes) of securities registered under the
Exchange Act and listed on the New York Stock Exchange, its operation as a REIT
and such activities as are incidental thereto. The Managing Member shall not own
any assets other than Membership Interests (except for certain interests in
Company Properties held directly by the Managing Member or which have been
caused by the Managing Member to be contributed to or purchased by Subsidiaries,
which interests shall not exceed 1% of the aggregate economic interests of any
property) and other than such bank accounts or similar instruments as it deems
necessary to carry out its responsibilities contemplated under this Agreement
and the Charter. The Managing Member and Affiliates of the Managing Member may
acquire Non-Managing Membership Interests and shall be entitled to exercise all
rights of a Non-Managing Member relating to such Non-Managing Membership
Interests.

 

-37-



--------------------------------------------------------------------------------

(b) Purchases of Shares. In the event the Managing Member purchases Shares, then
the Managing Member shall cause the Company to purchase from it an equal number
of Membership Units (after application of the Unit Adjustment Factor) on the
same terms that the Managing Member purchased such Shares.

 

Section 7.6 Contracts with Affiliates.

 

(a) Loans. The Managing Member may cause the Company to lend or contribute to
its Subsidiaries or other Persons in which the Company has an equity investment,
and such Persons may borrow funds from the Company, on terms and conditions
established in the sole and absolute discretion of the Managing Member. The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.

 

(b) Transfers of Assets. Except as provided in Section 7.5(a), the Managing
Member may cause the Company to transfer assets to joint ventures, other
partnerships, corporations or other business entities in which the Company is or
thereby becomes a participant upon such terms and subject to such conditions
consistent with this Agreement and applicable law as the Managing Member in its
sole discretion deems advisable.

 

(c) Employee Benefit Plans. The Managing Member, in its sole and absolute
discretion and without the approval of the Non-Managing Members, may propose and
adopt on behalf of the Managing Member and the Company employee benefit plans
funded by the Company for the benefit of employees of the Managing Member, the
Company, Subsidiaries of the Company or any Affiliate of any of them in respect
of services performed, directly or indirectly, for the benefit of the Company,
the Managing Member or any of the Company’s Subsidiaries, including any such
plan which requires the Company, the Managing Member or any of the Company’s
Subsidiaries to issue or transfer Membership Units to employees. The Managing
Member also is expressly authorized to cause the Company to issue to it
Membership Units corresponding to Common Shares issued by the Managing Member
pursuant to any such plan or any similar or successor plan and to repurchase
such Membership Units to the extent necessary to permit the Managing Member to
repurchase such Common Shares in accordance with such plan.

 

(d) Other Agreements. The Managing Member is expressly authorized to enter into,
on its own behalf or in the name and on behalf of the Company, asset management
agreements, cross-indemnity agreements, registration rights agreements with
respect to the Common Shares, right of first opportunity arrangements or other
conflict avoidance agreements with various Affiliates of the Company and the
Managing Member on such terms as the Managing Member, in its sole and absolute
discretion, believes are advisable.

 

-38-



--------------------------------------------------------------------------------

Section 7.7 Indemnification.

 

(a) General. The Company shall indemnify, in accordance with and to the fullest
extent now or hereafter permitted by law, any Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(other than an action by or in the right of the corporation) by reason of the
fact that the Person is or was a Member, director, officer, employee or agent of
the Company or the Managing Member, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Person in connection with such action,
suit or proceeding if the Person acted in good faith and in a manner the Person
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the Person’s conduct was unlawful. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that the Person did not act in good faith and in a manner which the
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had reasonable
cause to believe that the Person’s conduct was unlawful.

 

(b) Actions in the Right of the Company. The Company shall indemnify any Person
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action or suit by or in the right of the Company to procure
a judgment in its favor by reason of the fact that the Person is or was a
Member, director, officer, employee or agent of the Company or the Managing
Member, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise against expenses (including attorneys’ fees) actually
and reasonably incurred by the Person in connection with the defense or
settlement of such action or suit if the Person acted in good faith and in a
manner the Person reasonably believed to be in or not opposed to the best
interests of the Company and except that no indemnification shall be made in
respect of any claim, issue or matter as to which such Person shall have been
adjudged to be liable to the Company unless and only to the extent that the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, such Person is fairly and reasonably entitled to indemnity or such
expenses which such court shall deem proper.

 

(c) Authorization. Any indemnification under subsections (a) and (b) of this
section (unless ordered by a court) shall be made by the Company only as
authorized in the specific case upon a determination that indemnification of the
present or former Member, director, officer, employee or agent is proper in the
circumstances because the Person has met the applicable standard of conduct set
forth in subsections (a) and (b) of this section. Such determination shall be
made in the sole and absolute discretion of the Managing Member.

 

-39-



--------------------------------------------------------------------------------

(d) In Advance of Final Disposition. Expenses (including attorneys’ fees)
incurred by a Person entitled to indemnification hereunder in defending any
civil, criminal, administrative or investigative action, suit or proceeding may
be paid by the Company in advance of the final disposition of such action, suit
or proceeding upon receipt of an undertaking by or on behalf of such Person to
repay such amount if it shall ultimately be determined that such Person is not
entitled to be indemnified by the Company as authorized in this section. Such
expenses (including attorneys’ fees) incurred by such Persons may be so paid
upon such terms and conditions, if any, as the Managing Member deems
appropriate.

 

(e) Non-Exclusive Section. The indemnification and advancement of expenses
provided by, or granted pursuant to, this Agreement shall not be deemed
exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any agreement, or otherwise, both
as to action in such Person’s official capacity and as to action in another
capacity while holding such office.

 

(f) Insurance. The Company shall have power to purchase and maintain insurance
on behalf of any Person who is or was a Member, director, officer, employee or
agent of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against such
Person and incurred by such Person in any such capacity, or arising out of such
Person’s status as such, whether or not the Company would have the power to
indemnify such Person against such liability under this section.

 

(g) Merger and Consolidation; Other Enterprises. For purposes of this section,
references to “the Company” shall include, in addition to the resulting entity,
any constituent entity (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its members, directors, officers and
employees or agents, so that any person who is or was a Member, director,
officer, employee or agent of such constituent entity, or is or was serving at
the request of such constituent entity as a director, officer, employee or agent
of another corporation, partnership, joint venture trust or other enterprise,
shall stand in the same position under this section with respect to the
resulting or surviving corporation as such Person would have with respect to
such constituent entity if its separate existence had continued. For purposes of
this section, references to “other enterprises” shall include employee benefit
plans; references to “fines” shall include any excise taxes assessed on a Person
with respect to any employee benefit plan; and references to “serving at the
request of the Company” shall include any service as a Member, director,
officer, employee or agent of the Company which imposes duties on, or involves
services by, such Member, director, officer, employee or agent with respect to
an employee benefit plan, its participants or beneficiaries; and a Person who
acted in good faith and in a manner such Person reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan shall
be deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this section.

 

-40-



--------------------------------------------------------------------------------

(h) Continuation. The indemnification and advancement of expenses provided by,
or granted pursuant to, this section shall, unless otherwise provided when
authorized or ratified, continue as to a Person who has ceased to be a Member,
director, officer, employee or agent and shall inure to the benefit of the
heirs, executors and administrators of such a Person.

 

(i) Interested Transactions. A Person entitled to indemnification hereunder
shall not be denied indemnification in whole or in part under this Section 7.7
because the Indemnitee had an interest in the transaction with respect to which
the indemnification applies if the transaction was otherwise permitted by the
terms of this Agreement.

 

(j) Binding Effect. The provisions of this Section 7.7 are for the benefit of
the Indemnitees, their heirs, successors, assigns and administrators and shall
not be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the limitations on the
Company’s liability to any Indemnitee under this Section 7.7 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

 

(k) Reimbursements to Managing Member Shall Not Be Treated As Distributions. If
and to the extent any reimbursements to the Managing Member pursuant to this
Section 7.7 constitute gross income of the Managing Member (as opposed to the
repayment of advances made by the Managing Member on behalf of the Company),
such amounts shall constitute guaranteed payments within the meaning of Section
707(c) of the Code, shall be treated consistently therewith by the Company and
all Members and shall not be treated as distributions for purposes of computing
the Members’ Capital Accounts.

 

(l) Limitation. Any indemnification pursuant to this Section 7.7 shall be made
only out of the assets of the Company, and any insurance proceeds from any
liability policy covering the Managing Member and any Indemnitee, and neither
the Managing Member nor any Non-Managing Member shall have any obligation to
contribute to the capital of the Company or otherwise provide funds to enable
the Company to fund its obligations under this Section 7.7, except to the extent
otherwise expressly agreed to by such Member and the Company.

 

Section 7.8 Liability of the Managing Member.

 

(a) General. Notwithstanding anything to the contrary set forth in this
Agreement, the Managing Member shall not be liable for monetary damages to the
Company, any Members or any Assignees for losses sustained or liabilities
incurred as a result of errors in judgment or of any act or omission, unless (i)
the Managing Member actually received an improper benefit in money, property or
services (in which case, such liability shall be for the amount of the benefit
in money, property or services actually received), or (ii) the Managing Member’s
action or failure to act was the result of active

 

-41-



--------------------------------------------------------------------------------

and deliberate dishonesty, gross negligence or bad faith and was material to the
cause of action being adjudicated; provided, however, that the Managing Member
shall owe the same duty of care to the Non-Managing Members as its directors owe
to the Shareholders of the Managing Member.

 

(b) No Obligation to Consider Interests of Non-Managing Members. The
Non-Managing Members expressly acknowledge that the Managing Member is acting on
behalf of the Company, the Non-Managing Members and the Managing Member’s
shareholders collectively, that, except as otherwise provided in Section 7.8(a),
the Managing Member is under no obligation to give priority to the separate
interests of the Managing Member’s shareholders or the Non-Managing Members
(including, without limitation, the tax consequences to Non-Managing Members or
Assignees) in deciding whether to cause the Company to take (or decline to take)
any actions which the Managing Member has undertaken in good faith on behalf of
the Company. If there is a conflict between the interests of the Managing
Member’s shareholders on the one hand and the interests of the Non-Managing
Members on the other, the Managing Member will endeavor in good faith to resolve
the conflict in a manner not adverse to either the Managing Member’s
shareholders or the Non-Managing Members; provided, however, that for so long as
the Managing Member owns a controlling interest in the Company, any conflict
that cannot be resolved in a manner not adverse to either the Managing Member’s
shareholders or the Non-Managing Members will be resolved in favor of the
Managing Member’s shareholders. The Managing Member shall not be liable for
monetary damages for losses sustained, liabilities incurred or benefits not
derived by Non-Managing Members in connection with such decisions with respect
to causing the Company to take (or decline to take) any actions which the
Managing Member has undertaken in good faith on behalf of the Company, unless
(i) the Managing Member actually received an improper benefit in money, property
or services (in which case, such liability shall be for the amount of the
benefit in money, property or services actually received), or (ii) the Managing
Member’s action or failure to act was the result of active and deliberate
dishonesty, gross negligence or bad faith and was material to the cause of
action being adjudicated.

 

(c) Acts of Agents. Subject to its obligations and duties as Managing Member set
forth in Section 7.1(a) hereof, the Managing Member may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents. The Managing
Member shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by it in good faith.

 

(d) Effect of Amendment. Any amendment, modification or repeal of this Section
7.8 or any provision hereof shall be prospective only and shall not in any way
affect the limitations on the Managing Member’s liability to the Company and the
Non-Managing Members under this Section 7.8 as in effect immediately prior to
such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

 

-42-



--------------------------------------------------------------------------------

Section 7.9 Other Matters Concerning the Managing Member.

 

(a) Reliance on Documents. The Managing Member may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.

 

(b) Reliance on Consultants and Advisers. The Managing Member may consult with
legal counsel, accountants, appraisers, management consultants, investment
bankers and other consultants and advisers selected by it, and any act taken or
omitted to be taken in reliance upon the opinion of such Persons as to matters
which such Managing Member reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.

 

(c) Action Through Officers and Attorneys. The Managing Member shall have the
right, in respect of any of its powers or obligations hereunder, to act through
any of its duly authorized officers and a duly appointed attorney or
attorneys-in-fact. Each such attorney shall, to the extent provided by the
Managing Member in the power of attorney, have full power and authority to do
and perform all and every act and duty which is permitted or required to be done
by the Managing Member hereunder.

 

(d) Action Related to Maintaining REIT Status. Notwithstanding any other
provisions of this Agreement or any non-mandatory provision of the Act, any
action of the Managing Member on behalf of the Company or any decision of the
Managing Member to refrain from acting on behalf of the Company, undertaken in
the good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the Managing Member, for so long as the
Managing Member has determined to qualify as a REIT, to continue to qualify as a
REIT or (ii) to avoid the Managing Member incurring any taxes under Section 857
or Section 4981 of the Code, is expressly authorized under this Agreement and is
deemed approved by all of the Members.

 

Section 7.10 Title to Company Assets. Company assets, whether real, personal or
mixed and whether tangible or intangible, shall be deemed to be owned by the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in such Company assets or any portion thereof. Title to
any or all of the Company assets may be held in the name of the Company, the
Managing Member or one or more nominees, as the Managing Member may determine,
including Affiliates of the Managing Member. The Managing Member hereby
covenants, declares and warrants that any Company assets as to which legal title
is held in the name of the Managing Member or any nominee or Affiliate of the
Managing Member shall be held by the Managing Member or such nominee or
Affiliate for the exclusive use and benefit of the Company in accordance with
the provisions of this Agreement; provided, however, that the Managing Member
shall use its best efforts to cause beneficial and record title to such assets
to be vested in the Company as soon as reasonably practicable. All Company
assets shall be recorded as the property of the Company in its books and
records, irrespective of the name in which legal title to such Company assets is
held.

 

-43-



--------------------------------------------------------------------------------

Section 7.11 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Company shall be entitled to
assume that the Managing Member has full power and authority to encumber, sell
or otherwise use in any manner any and all assets of the Company and to enter
into any contracts on behalf of the Company, and such Person shall be entitled
to deal with the Managing Member as if it were the Company’s sole party in
interest, both legally and beneficially. Each Non-Managing Member hereby waives
any and all defenses or other remedies which may be available against such
Person to contest, negate or disaffirm any action of the Managing Member in
connection with any such dealing. In no event shall any Person dealing with the
Managing Member or its representatives be obligated to ascertain that the terms
of this Agreement have been complied with or to inquire into the necessity or
expedience of any act or action of the Managing Member or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Company by the Managing Member or its representatives shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (a) at the time of the execution and delivery of such certificate, document
or instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Company and (c) such
certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Company.

 

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF NON-MANAGING MEMBERS

 

Section 8.1 Limitation of Liability. The Non-Managing Members shall have no
liability under this Agreement except as expressly provided in this Agreement,
including Section 10.5 hereof, or under the Act.

 

Section 8.2 Management of Business. No Non-Managing Member or Assignee (other
than the Managing Member, any of its Affiliates or any officer, director,
employee, member or agent of the Managing Member, the Company or any of their
Affiliates, in their capacity as such) shall take part in the operation,
management or control (within the meaning of the Act) of the Company’s business,
transact any business in the Company’s name or have the power to sign documents
for or otherwise bind the Company. The transaction of any such business by the
Managing Member, any of its Affiliates or any officer, director, employee,
member or agent or trustee of the Managing Member, the Company or any of their
Affiliates, in their capacity as such, shall not affect, impair or eliminate the
limitations on the liability of the Non-Managing Members or Assignees under this
Agreement.

 

Section 8.3 Outside Activities of Non-Managing Members. Subject to any
agreements entered into pursuant to Section 7.6 hereof and subject to any other
agreements entered into by a Non-Managing Member or its Affiliates with the
Managing Member, the Company or a Subsidiary, the following rights shall govern
outside activities of Non-Managing Members: (a) any Non-Managing Member (other
than the Managing Member) and any officer, director, employee, agent, trustee,
Affiliate or shareholder of any Non-Managing Member shall be entitled to and may
have business interests and engage in business activities in addition to those
relating to the Company, including business interests and activities in direct
competition with the

 

-44-



--------------------------------------------------------------------------------

Company; (b) neither the Company nor any Members shall have any rights by virtue
of this Agreement in any business ventures of any Non-Managing Member or
Assignee; (c) none of the Non-Managing Members (in their capacities as
Non-Managing Members) nor any other Person shall have any rights by virtue of
this Agreement or the Company relationship established hereby in any business
ventures of any other Person, other than the Managing Member, and such Person
shall have no obligation pursuant to this Agreement to offer any interest in any
such business ventures to the Company, any Non-Managing Member or any such other
Person, even if such opportunity is of a character which, if presented to the
Company, any Non-Managing Member or such other Person, could be taken by such
Person; (d) the fact that a Non-Managing Member may encounter opportunities to
purchase, otherwise acquire, lease, sell or otherwise dispose of real or
personal property and may take advantage of such opportunities himself or
introduce such opportunities to entities in which it has or has not any
interest, shall not subject such Member to liability to the Company or any of
the other Members on account of the lost opportunity; and (e) except as
otherwise specifically provided herein, nothing contained in this Agreement
shall be deemed to prohibit a Non-Managing Member or any Affiliate of a
Non-Managing Member from dealing, or otherwise engaging in business, with
Persons transacting business with the Company or from providing services
relating to the purchase, sale, rental, management or operation of real or
personal property (including real estate brokerage services) and receiving
compensation therefor, from any Persons who have transacted business with the
Company or other third parties. Nothing in this Section 8.3 is intended to alter
any fiduciary obligations of any Person under applicable Delaware law.

 

Section 8.4 Return of Capital and Priority Among Members. Except pursuant to the
Redemption Rights set forth in Section 4.2(e) hereof, no Member shall be
entitled to the withdrawal or return of his or her Capital Contribution, except
to the extent of distributions made pursuant to this Agreement or upon
termination of the Company as provided herein. No Member or Assignee shall have
priority over any other Member or Assignee either as to the return of Capital
Contributions or otherwise unless expressly provided in this Agreement, as to
profits, losses, distributions or credits.

 

Section 8.5 Rights of Non-Managing Members Relating to the Company.

 

(a) Copies of Business Records. In addition to other rights provided by this
Agreement or by the Act, and except as limited by Section 8.5(c) hereof, each
Non-Managing Member shall have the right, for a purpose reasonably related to
such Non-Managing Member’s interest as a Non-Managing Member in the Company,
upon written demand with a statement of the purpose of such demand and at such
Non-Managing Member’s own expense:

 

(1) to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by the Managing Member pursuant to the
Exchange Act, and each communication sent to all of the stockholders of the
Managing Member;

 

(2) to obtain a copy of the Company’s Federal, state and local income tax
returns for each Membership Year;

 

-45-



--------------------------------------------------------------------------------

(3) to obtain a current list of the name and last known business, residence or
mailing address of each Member;

 

(4) to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and

 

(5) to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Member and which each Member has agreed to contribute in the future, and the
date on which each became a Member.

 

(b) Notification of Changes in Unit Adjustment Factor. The Company shall notify
each Non-Managing Member in writing of any change made to the Unit Adjustment
Factor within 10 Business Days of the date such change becomes effective.

 

(c) Confidential Information. Notwithstanding any other provision of this
Section 8.5, the Managing Member may keep confidential from the Non-Managing
Members, for such period of time as the Managing Member determines in its sole
and absolute discretion to be reasonable, any Company information that (i) the
Managing Member believes to be in the nature of trade secrets or other
information the disclosure of which the Managing Member in good faith believes
is not in the best interests of the Company or (ii) the Company is required by
law or by agreements with unaffiliated third parties to keep confidential.

 

(d) Debt Allocation. The Managing Member may allow (but shall not be required to
allow) any Non-Managing Member to guarantee on a “bottom dollar basis,” an
amount of indebtedness of the Company or any successor thereto, as is necessary
from time to time to provide an allocation of debt to such Non-Managing Member
equal to the amount of debt then required to be allocated to such Non-Managing
Member to enable such Non-Managing Member to avoid recognizing gain pursuant to
Section 731(a)(1) of the Code as a result of a deemed distribution of money to
such Non-Managing Member pursuant to Section 752(b) of the Code. The Managing
Member may, in its discretion, permit other Non-Managing Members to provide
similar guarantees from time to time or as a result of minimum gain chargebacks.

 

(e) Notice for Certain Transactions. In the event of (a) a dissolution or
liquidation of the Company or the Managing Member, (b) a merger, consolidation
or combination of the Company or the Managing Member with or into another Person
(including the events set forth in Sections 11.2(c) and 11.2(d)), (c) the sale
of all or substantially all of the assets of the Company or the Managing Member,
or (d) the transfer by the Managing Member of all or any part of its interest in
the Company, the Managing Member shall give written notice thereof to each
Non-Managing Member at least twenty (20) Business Days prior to the effective
date or, to the extent applicable, record date of such transaction, whichever
comes first.

 

-46-



--------------------------------------------------------------------------------

ARTICLE IX

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1 Records and Accounting. The Managing Member shall keep or cause to
be kept at the principal office of the Company appropriate books and records
with respect to the Company’s business, including, without limitation, all books
and records necessary to provide to the Non-Managing Members any information,
lists and copies of documents required to be provided pursuant to Section 9.3
hereof or required by the Act. Any records maintained by or on behalf of the
Company in the regular course of its business may be kept on, or be in the form
of, punch cards, magnetic tape, photographs, micrographics or any other
information storage device; provided, however, that the records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Company shall be maintained for financial purposes on an
accrual basis in accordance with generally accepted accounting principles and
for tax reporting purposes on the accrual basis.

 

Section 9.2 Fiscal Year. The fiscal year of the Company shall be the calendar
year.

 

Section 9.3 Reports.

 

(a) Annual Reports. As soon as practicable, but in no event later than 120 days
after the close of each Membership Year, or such earlier date that they are
filed with the Securities and Exchange Commission, the Managing Member shall
cause to be mailed to each Non-Managing Member as of the close of the Company
Year, an annual report containing financial statements of the Company, or of the
Managing Member if such statements are prepared solely on a consolidated basis
with the Managing Member, for such Membership Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
nationally recognized firm of independent public accountants selected by the
Managing Member.

 

(b) Quarterly Reports. As soon as practicable, but in no event later than 60
days after the close of each calendar quarter (except the last calendar quarter
of each year), or such earlier date that they are filed with the Securities and
Exchange Commission, the Managing Member shall cause to be mailed to each
Non-Managing Member as of the last day of the calendar quarter, a report
containing unaudited financial statements of the Company, or of the Managing
Member, if such statements are prepared solely on a consolidated basis with the
Managing Member, and such other information as may be required by applicable law
or regulation, or as the Managing Member determines to be appropriate.

 

ARTICLE X

TAX MATTERS

 

Section 10.1 Preparation of Tax Returns. The Managing Member shall arrange for
the preparation and timely filing of all returns of Company income, gains,
deductions, losses and other items required of the Company for Federal and state
income tax purposes and shall use all reasonable efforts to furnish the tax
information reasonably required by the Managing Member

 

-47-



--------------------------------------------------------------------------------

and the Non-Managing Members for Federal and state income tax reporting purposes
within 60 days after the close of such taxable year. Each Non-Managing Member
shall promptly provide the Managing Member with any information reasonably
requested by the Managing Member relating to any Contributed Property
contributed (directly or indirectly) by such Non-Managing Member to the Company.

 

Section 10.2 Tax Elections. Except as otherwise provided herein, the Managing
Member shall, in its sole and absolute discretion, determine whether to make any
available election pursuant to the Code, except that the election under Section
754 of the Code in accordance with applicable regulations thereunder shall be
made at the request of any Member. The Managing Member shall have the right to
seek to revoke any such election (including without limitation, any election
under Section 754 of the Code) upon the Managing Member’s determination in its
sole and absolute discretion that such revocation is the best interests of the
Members.

 

Section 10.3 Tax Matters Member.

 

(a) General. The Managing Member shall be the “tax matters Member” of the
Company for Federal income tax purposes. Pursuant to Section 6223(c) of the
Code, upon receipt of notice from the IRS of the beginning of an administrative
proceeding with respect to the Company, the tax matters Member shall provide the
Members notice of such receipt and shall furnish the IRS with the name, address
and profit interest of each of the Non-Managing Members; provided, however, that
such information is provided to the Company by the Non-Managing Members. The
Non-Managing Members shall provide such information to the Company as the
Managing Member shall reasonably request.

 

(b) Powers. The tax matters Member is authorized, but not required:

 

(1) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Company items required to be taken
into account by a Member for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters Member may expressly state that such agreement shall bind all Members,
except that such settlement agreement shall not bind any Member (a) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters Member shall not have the authority to
enter into a settlement agreement on behalf of such Member or (b) who is a
“notice Member” (as defined in Section 6231 of the Code) or a member of a
“notice group” (as defined in Section 6223(b)(2) of the Code);

 

(2) in the event that a notice of a final administrative adjustment at the
Company level of any item required to be taken into account by a Member for tax
purposes (a “final adjustment”) is mailed or otherwise given to the tax matters
Member, to seek judicial review of such final adjustment, including the filing
of a

 

-48-



--------------------------------------------------------------------------------

petition for readjustment with the Tax Court or the United States Claims Court,
or the filing of a complaint for refund with the District Court of the United
States for the district in which the Company’s principal place of business is
located;

 

(3) to intervene in any action brought by any other Member for judicial review
of a final adjustment;

 

(4) to file a request for an administrative adjustment with the IRS at any time
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition, complaint or other document) for judicial review
with respect to such request;

 

(5) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken into account by a
Member for tax purposes, or an item affected by such item; and

 

(6) to take any other action on behalf of the Members of the Company in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
Member in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters Member,
and the provisions relating to indemnification of the Managing Member set forth
in Section 7.7 of this Agreement shall be fully applicable to the tax matters
Member in its capacity as such.

 

(c) Copies of Documents. The tax matters Member shall, upon the request of any
Member, provide such Member with copies of any tax returns, elections or any
returns or documents to be filed with the IRS at least ten Business Days prior
to the date such filing is required.

 

(d) Reimbursement. The tax matters Member shall receive no compensation for its
services. All third-party costs and expenses incurred by the tax matters Member
in performing its duties as such (including legal and accounting fees) shall be
borne by the Company. Nothing herein shall be construed to restrict the Company
from engaging an accounting firm and a law firm to assist the tax matters Member
in discharging its duties hereunder, so long as the compensation paid by the
Company for such services is reasonable.

 

Section 10.4 Organizational Expenses. The Company shall elect to deduct
expenses, if any, incurred by it in organizing the Company ratably over a
60-month period as provided in Section 709 of the Code.

 

Section 10.5 Withholding. Each Non-Managing Member hereby authorizes the Company
to withhold from or pay on behalf of or with respect to such Non-Managing Member
any amount of Federal, state, local or foreign taxes that the Managing Member
determines that the Company is required to withhold or pay with respect to any
amount distributable or allocable to such Non-Managing Member pursuant to this
Agreement, including, without limitation, any

 

-49-



--------------------------------------------------------------------------------

taxes required to be withheld or paid by the Company pursuant to Section 1441,
1442, 1445 or 1446 of the Code. Any amount paid on behalf of or with respect to
a Non-Managing Member shall constitute a loan by the Company to such
Non-Managing Member, which loan shall be repaid by such Non-Managing Member
within 15 days after notice from the Managing Member that such payment must be
made unless (a) the Company withholds such payment from a distribution which
would otherwise be made to the Non-Managing Member or (b) the Managing Member
determines, in its sole and absolute discretion, that such payment may be
satisfied out of the available funds of the Company which would, but for such
payment, be distributed to the Non-Managing Member. Any amounts withheld
pursuant to the foregoing clauses (a) or (b) shall be treated as having been
distributed to such Non-Managing Member. Each Non-Managing Member hereby
unconditionally and irrevocably grants to the Company a security interest in
such Non-Managing Member’s Membership Interest to secure such Non-Managing
Member’s obligation to pay to the Company any amounts required to be paid
pursuant to this Section 10.5. In the event that a Non-Managing Member fails to
pay any amounts owed to the Company pursuant to this Section 10.5 when due, the
Managing Member may, in its sole and absolute discretion, elect to make the
payment to the Company on behalf of such defaulting Non-Managing Member, and in
such event shall be deemed to have loaned such amount to such defaulting
Non-Managing Member and shall succeed to all rights and remedies of the Company
as against such defaulting Non-Managing Member (including, without limitation,
the right to receive distributions). Any amounts payable by a Non-Managing
Member hereunder shall bear interest at the base rate on corporate loans at
large United States money center commercial banks, as published from time to
time in the Wall Street Journal, plus four percentage points (but not higher
than the maximum lawful rate) from the date such amount is due (i.e., 15 days
after demand) until such amount is paid in full. Each Non-Managing Member shall
take such actions as the Company or the Managing Member shall request in order
to perfect or enforce the security interest created hereunder.

 

ARTICLE XI

TRANSFERS AND WITHDRAWALS

 

Section 11.1 Transfer.

 

(a) Definition. The term “transfer,” when used in this Article XI with respect
to a Membership Unit, shall be deemed to refer to a transaction by which the
Managing Member purports to assign its Managing Membership Interest to another
Person or by which a Non-Managing Member purports to assign its Non-Managing
Membership Interest to another Person, and includes a sale, assignment, gift,
pledge, encumbrance, hypothecation, mortgage, exchange or any other disposition
by law or otherwise.

 

(b) Requirements. No Membership Interest shall be transferred, in whole or in
part, except in accordance with the terms and conditions set forth in this
Article XI. Any transfer or purported transfer of a Membership Interest not made
in accordance with this Article XI shall be null and void.

 

-50-



--------------------------------------------------------------------------------

Section 11.2 Transfer of Managing Member’s Membership Interest.

 

(a) General. The Managing Member may not transfer any of its Managing Membership
Interest or withdraw as Managing Member except as provided in Section 11.2(b) or
in connection with a transaction described in either Section 11.2(c) or Section
11.2(e).

 

(b) Transfer to Company. The Managing Member may transfer Membership Interests
held by it to the Company in accordance with Section 7.5(b) hereof.

 

(c) Transfer in Connection With Reclassification, Recapitalization, or Business
Combination Involving Managing Member. Except as otherwise provided in Section
11.2(d), the Managing Member shall not engage in any merger, consolidation or
other business combination with or into another Person or sale of all or
substantially all of its assets, or any reclassification, or recapitalization or
change of outstanding Common Shares (other than a change in par value, or from
par value to no par value, or as a result of a subdivision or combination as
described in the definition of “Unit Adjustment Factor”) (“Transaction”), unless
as a result of the Transaction each Non-Managing Member thereafter remains
entitled to redeem each Membership Unit owned by such Non-Managing Member (after
application of the Unit Adjustment Factor) for an amount of cash, securities or
other property equal to the greatest amount of cash, securities or other
property which such Non-Managing Member would have received from such
Transaction, if such Non-Managing Member had exercised its Redemption Right
immediately prior to the Transaction, provided that if, in connection with the
Transaction, a purchase, tender or exchange offer shall have been made to and
accepted by the holders of more than 50 percent of the outstanding Common
Shares, the holders of Common Units shall receive the greatest amount of cash,
securities or other property which a Non-Managing Member would have received had
it exercised the Redemption Right and received Common Shares in exchange for its
Common Units immediately prior to the expiration of such purchase, tender or
exchange offer. In connection with any merger, consolidation or business
combination described in this Section 11.2(c) in which Common Shares were
exchanged for securities of the acquiring Person, the Non-Managing Members shall
(unless Non-Managing Members Consent is obtained) remain entitled to exercise
their Redemption Right with respect to such Person and the Unit Adjustment
Factor shall continue to apply.

 

(d) Merger Involving Managing Member Where Surviving Entity’s Assets Contributed
to Company. Notwithstanding Section 11.2(c), the Managing Member may merge with
another entity if, under the terms of the transaction, Non-Managing Members will
not engage in a sale or exchange for Federal income tax purposes and immediately
after such merger substantially all of the assets of the surviving entity, other
than Membership Units held by the Managing Member, are contributed to the
Company as a Capital Contribution in exchange for Membership Units with a fair
market value equal to the 704(c) Value of the assets so contributed.

 

(e) Pledge of Membership Units by Managing Member. The Managing Member may (i)
pledge its Managing Membership Interest as security for any obligations of the
Company or the Managing Member under any credit facility that the Company may
enter into from time to time, and (ii) transfer such Managing Membership
Interest in the event of any foreclosure (or in lieu of any foreclosure) on such
pledge.

 

-51-



--------------------------------------------------------------------------------

Section 11.3 Non-Managing Members’ Rights to Transfer.

 

(a) General. Prior to twelve (12) months after the closing of the initial public
offering of Common Shares, no Non-Managing Member shall transfer all or any
portion of its Membership Interests to any transferee without the consent of the
Managing Member, which consent may be withheld in its sole and absolute
discretion. After such twelve (12) month anniversary and subject to the
remaining provisions of this Section 11.3 as well as Section 11.4, a
Non-Managing Member may transfer all or any portion of his Membership Interest,
or any of such Non-Managing Member’s rights as a Non-Managing Member, without
the prior written consent of the Managing Member. In order to effect such
transfer, the Non-Managing Member must deliver to the Managing Member a duly
executed copy of the instrument making such transfer and such instrument must
evidence the written acceptance by the assignee of all of the terms and
conditions of this Agreement and represent that such assignment was made in
accordance with all applicable laws and regulations. Notwithstanding the
foregoing, any transferee of any transferred Membership Interest shall be
subject to any and all ownership limitations contained in the Charter. Unless
admitted as a Non-Managing Member, no transferee, whether by a voluntary
transfer, by operation of law or otherwise, shall have any rights hereunder,
other than the rights of an Assignee as provided in Section 11.5.

 

(b) Incapacitated Non-Managing Members. If a Non-Managing Member is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Non-Managing Member’s estate shall have all the
rights of a Non-Managing Member, but not more rights than those enjoyed by other
Non-Managing Members for the purpose of settling or managing the estate and such
power as the Incapacitated Non-Managing Member possessed to transfer all or any
part of his or its interest in the Company. The Incapacity of a Non-Managing
Member, in and of itself, shall not dissolve or terminate the Company.

 

(c) Transfers Contrary to Securities Laws. The Managing Member may prohibit any
transfer otherwise permitted under this Section 11.3 by a Non-Managing Member of
its Membership Units if, in the opinion of legal counsel to the Company, such
transfer would require filing of a registration statement under the Securities
Act or would otherwise violate any Federal or state securities laws or
regulations applicable to the Company or the Company Units.

 

(d) Publicly Traded Partnership Restrictions. No Member may assign or transfer
any Membership Unit (or any portion thereof or interest therein) if such
assignment or transfer would result in the sum of the percentage interests in
Membership Units transferred during the Company’s taxable year exceeding two
percent (2%) of the total Membership Units of the Company. Notwithstanding the
foregoing, the following transfers shall be disregarded in determining whether
Membership Units in excess of two percent (2%) of the Membership Units have been
transferred during the Company’s taxable year:

 

(1) transfers in which the tax basis of the Membership Unit in the hands of the
transferee is determined, in whole or in part, by reference to the basis of the
Membership Unit in the hands of the transferor or is determined under Section
732 of the Code;

 

-52-



--------------------------------------------------------------------------------

(2) transfers at death, including transfers from an estate or testamentary
trust;

 

(3) transfers between members of a family (for this purpose, including only
brothers and sisters (whether by the whole or half blood), spouses, ancestors
and lineal descendants);

 

(4) transfers involving the issuance of interests by (or on behalf of) the
Company in exchange for cash, property or services;

 

(5) transfers involving distributions from a retirement plan qualified under
Section 401(a) of the Code or an individual retirement account;

 

(6) transfers by a Member and any related persons (within the meaning of Section
267(b) or 707(b)(1) of the Code) in one or more transactions during any 30
calendar day period of Membership Units representing in the aggregate more than
two percent (2%) of the total Membership Units;

 

(7) transfers by one or more Members of Membership Units representing in the
aggregate 50 percent or more of the total Membership Units in one transaction or
a series of related transactions; and

 

(8) transfers made pursuant to Section 4.2(e) that are made on a Non-Restricted
Transfer Date.

 

Any Member seeking to transfer or assign Membership Units pursuant to any of the
foregoing disregarded transfers shall, prior to such transfer or assignment,
deliver to the Company a certificate of a duly authorized officer of such Member
setting forth the facts relating to such transfer or assignment and the basis
for disregarding such transfer for these purposes. The Company shall, in the
sole and absolute discretion of the Managing Member, determine whether to permit
such transfer or assignment; provided, that any transfer that complies with any
exception in Section 11.3(d)(1) through (d)(8) shall be permitted. Any attempted
transfer or assignment in contravention of the provisions of this Section
11.3(d) or that is not permitted by the Managing Member pursuant to the
preceding sentence shall be null and void ab initio, the purported transferor
shall continue to be the Member for all purposes and the purported transferee
shall not become a Member as a result of such purported transfer, and the
Company shall in no event admit such purported transferee as a Member or
otherwise recognize any rights of such purported transferee (including, without
limitation, any right to receive distributions (directly or indirectly) or to
acquire any interest in the capital or profits of the Company). Any Member
seeking to transfer or assign Membership Units may request confirmation from the
Company that such transfer or assignment is permissible under Section 11.3(a) or
the first sentence of this Section 11.3(d).

 

-53-



--------------------------------------------------------------------------------

Section 11.4 Substituted Non-Managing Members.

 

(a) Consent of Managing Member Required. A Non-Managing Member shall have the
right in its discretion to substitute a transferee as a Non-Managing Member in
his place, in which event such substitution shall occur if the Non-Managing
Member so provides; provided, however, that any transferee desiring to become a
Substituted Non-Managing Member must furnish to the Managing Member (i) evidence
of acceptance in form satisfactory to the Managing Member of all of the terms
and conditions of this Agreement, including, without limitation, the power of
attorney granted in Article XVI and (ii) such other documents or instruments as
may be required in the reasonable discretion of the Managing Member in order to
effect such Person’s admission as a Substituted Non-Managing Member.

 

(b) Rights and Duties of Substituted Non-Managing Members. A transferee who has
been admitted as a Substituted Non-Managing Member in accordance with this
Article XI shall have all the rights and powers and be subject to all the
restrictions and liabilities of a Non-Managing Member under this Agreement.

 

(c) Amendment of Exhibit A. Upon the admission of a Substituted Non-Managing
Member, the Managing Member shall amend Exhibit A to reflect the name, address,
number of Membership Units and Percentage Interest of such Substituted
Non-Managing Member and to eliminate or adjust, if necessary, the name, address
and interest of the predecessor of such Substituted Non-Managing Member.

 

Section 11.5 Assignees. If a Non-Managing Member, in its sole and absolute
discretion, does not provide for the admission of any permitted transferee under
Section 11.4(a) as a Substituted Non-Managing Member, as described in Section
11.4, such transferee shall be considered an Assignee for purposes of this
Agreement. An Assignee shall be entitled to all the rights of an assignee of a
Non-Managing Membership Interest under the Act, including the right to receive
distributions from the Company and the share of Net Income, Net Losses, gain,
loss and Recapture Income attributable to the Membership Units assigned to such
transferee, but shall not be deemed to be a holder of Membership Units for any
other purpose under this Agreement, and shall not be entitled to vote such
Membership Units in any matter presented to the Non-Managing Members for a vote
(such Membership Units being deemed to have been voted on such matter in the
same proportion as all Membership Units held by Non-Managing Members are voted).
In the event any such transferee desires to make a further assignment of any
such Membership Units, such transferee shall be subject to all the provisions of
this Article XI to the same extent and in the same manner as any Non-Managing
Member desiring to make an assignment of Membership Units.

 

Section 11.6 General Provisions.

 

(a) Withdrawal of Non-Managing Member. No Non-Managing Member may withdraw from
the Company other than as a result of (i) a permitted transfer of all of such
Non-Managing Member’s Membership Units in accordance with this Article XI and
the transferee of such Membership Units being admitted to the Company as a
Substituted Non-Managing Member or (ii) pursuant to redemption or exchange of
all of its Membership Units under Section 4.2(e).

 

-54-



--------------------------------------------------------------------------------

(b) Transfer of All Membership Units by Non-Managing Member. Any Non-Managing
Member who shall transfer all of his Membership Units in a transfer permitted
pursuant to this Article XI where the transferee was admitted as a Substituted
Non-Managing Member or pursuant to the redemption or exchange of all of its
Membership Units under Section 4.2(e) shall cease to be a Non-Managing Member.

 

(c) Timing of Transfers. Transfers pursuant to this Article XI may only be made
on the first day of a calendar month of the Company or on a Non-Restricted
Transfer Date, unless the Managing Member otherwise agrees.

 

(d) Allocation When Transfer Occurs. If any Membership Interest is transferred
during any quarterly segment of the Company’s fiscal year in compliance with the
provisions of this Article XI or redeemed or converted pursuant to Section
4.2(e), Net Income, Net Losses, each item thereof and all other items
attributable to such interest for such fiscal year shall be divided and
allocated between the transferor Member and the transferee Member in accordance
with the method determined by the Managing Member, provided that such method
shall be permissible under Section 706(d) of the Code and the regulations issued
thereunder. Solely for purposes of making such allocations, each of such items
for the calendar month in which the transfer or redemption occurs shall be
allocated to the Person who is a Member as of midnight on the last day of said
month. All distributions of Available Cash with respect to which the Membership
Record Date is before the date of such transfer or redemption shall be made to
the transferor Member, and all distributions of Available Cash with Membership
Record Dates thereafter shall be made to the transferee Member.

 

ARTICLE XII

ADMISSION OF MEMBERS

 

Section 12.1 Admission of Successor Managing Member. A successor to all of the
Managing Member’s Managing Membership Interest pursuant to Section 11.2 hereof
who is proposed to be admitted as a successor Managing Member shall be admitted
to the Company as the Managing Member, effective upon such transfer. Any such
transferee shall carry on the business of the Company without dissolution. In
each case, the admission shall be subject to the successor Managing Member
executing and delivering to the Company an acceptance of all of the terms and
conditions of this Agreement and such other documents or instruments as may be
required to effect the admission.

 

Section 12.2 Admission of Additional Non-Managing Members.

 

(a) General. A Person who makes a Capital Contribution to the Company in
accordance with this Agreement or who exercises an option to receive Membership
Units shall be admitted to the Company as an Additional Non-Managing Member only
upon furnishing to the Managing Member (i) evidence of acceptance in form
reasonably

 

-55-



--------------------------------------------------------------------------------

satisfactory to the Managing Member of all of the terms and conditions of this
Agreement, including, without limitation, the power of attorney granted in
Article XVI hereof and (ii) such other documents or instruments as may be
required in the reasonable discretion of the Managing Member in order to effect
such Person’s admission as an Additional Non-Managing Member.

 

(b) Consent of Managing Member Required. Notwithstanding anything to the
contrary in this Section 12.2, no Person shall be admitted as an Additional
Non-Managing Member without the consent of the Managing Member, which consent
may be given or withheld in the Managing Member’s sole and absolute discretion.
The admission of any Person as an Additional Non-Managing Member shall become
effective on the date upon which the name of such Person is recorded on the
books and records of the Company, following the consent of the Managing Member
to such admission.

 

Section 12.3 Amendment of Agreement and Certificate. For the admission to the
Company of any Member, the Managing Member shall take all steps necessary and
appropriate under the Act to amend the records of the Company and, if necessary,
to prepare as soon as practical an amendment of this Agreement (including an
amendment of Exhibit A) and, if required by law, shall prepare and file an
amendment to the Certificate and may for this purpose exercise the power of
attorney granted pursuant to Article XVI hereof.

 

ARTICLE XIII

DISSOLUTION AND LIQUIDATION

 

Section 13.1 Dissolution. The Company shall not be dissolved by the admission of
Substituted Non-Managing Members or Additional Non-Managing Members or by the
admission of a successor Managing Member in accordance with the terms of this
Agreement. The Company shall dissolve, and its affairs shall be wound up, upon
the first to occur of any of the following (“Events of Dissolution”):

 

(a) Withdrawal of Managing Member—an event of withdrawal of the Managing Member,
as defined in the Act, unless, within 90 days after the withdrawal, all the
remaining Members agree in writing to continue the business of the Company and
to the appointment, effective as of the date of withdrawal, of a substitute
Managing Member;

 

(b) Voluntary Dissolution—from and after the date of this Agreement, with the
Consent of a majority of the Percentage Interests of the Non-Managing Members,
an election to dissolve the Company made by the Managing Member, in its sole and
absolute discretion;

 

(c) Judicial Dissolution Decree—entry of a decree of judicial dissolution of the
Company pursuant to the provisions of the Act;

 

(d) Sale of Company’s Assets—the sale or disposition of all or substantially all
of the assets and properties of the Company or a related series of transactions
that, taken together, result in the sale or other disposition of all or
substantially all of the assets of the Company;

 

-56-



--------------------------------------------------------------------------------

(e) Bankruptcy or Insolvency of Managing Member—the Managing Member

 

(1) makes an assignment for the benefit of creditors;

 

(2) files a voluntary petition in bankruptcy;

 

(3) is adjudged a bankrupt or insolvent, or has entered against it an order for
relief in any bankruptcy or insolvency proceeding;

 

(4) files a petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation;

 

(5) files an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against it in any proceeding of this
nature; or

 

(6) seeks, consents to or acquiesces in the appointment of a trustee, receiver
or liquidator of the Managing Member or of all or any substantial part of its
properties; or

 

(f) Readjustment, etc. One hundred and twenty (120) days after the commencement
of any proceeding against the Managing Member seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation, the proceeding has not been
dismissed, or if within 90 days after the appointment without the Managing
Member’s consent or acquiescence of a trustee, receiver or liquidator of the
Managing Member or of all or any substantial part of its properties, the
appointment is not vacated or stayed, or within 90 days after the expiration of
any such stay, the appointment is not vacated.

 

Section 13.2 Winding Up.

 

(a) General. Upon the occurrence of an Event of Dissolution, the Company shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Members.
No Member shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Company’s business and affairs. The
Managing Member (or, in the event there is no remaining Managing Member, any
Person elected by a majority in interest of the Non-Managing Members (the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Company and shall take full account of the Company’s
liabilities and property and the Company property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the Managing Member,
include shares of stock in the Managing Member) shall be applied and distributed
in the following order:

 

(1) First, to the payment and discharge of all of the Company’s debts and
liabilities to creditors other than the Members;

 

-57-



--------------------------------------------------------------------------------

(2) Second, to the payment and discharge of all of the Company’s debts and
liabilities to the Managing Member;

 

(3) Third, to the payment and discharge of all of the Company’s debts and
liabilities to the Members, pro rata in accordance with amounts owed to each
such Member; and

 

(4) The balance, if any, to the Managing Member and Non-Managing Members in
accordance with their Capital Accounts, after giving effect to all
contributions, distributions and allocations for all periods.

 

The Managing Member shall not receive any additional compensation for any
services performed pursuant to this Article XIII other than reimbursement of its
expenses as provided for in Section 7.4.

 

(b) Where Immediate Sale of Company’s Assets Impractical. Notwithstanding the
provisions of Section 13.2(a) hereof which require liquidation of the assets of
the Company, but subject to the order of priorities set forth therein, if prior
to or upon dissolution of the Company the Liquidator determines that an
immediate sale of part or all of the Company’s assets would be impractical or
would cause undue loss to the Members, the Liquidator may, in its sole and
absolute discretion, defer for a reasonable time the liquidation of any assets
except those necessary to satisfy liabilities of the Company (including to those
Members as creditors) or, with the Consent of the Non-Managing Members holding a
majority of the Non-Managing Membership Units, distribute to the Members, in
lieu of cash, as tenants in common and in accordance with the provisions of
Section 13.2(a) hereof, undivided interests in such Company assets as the
Liquidator deems not suitable for liquidation. Any such distributions in kind
shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Members, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

 

Section 13.3 Capital Contribution Obligation. If any Member has a deficit
balance in his or her Capital Account (after giving effect to all contributions,
distributions and allocations for the taxable years, including the year during
which such liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit at any time shall not be considered a debt owed to the Company or
to any other Person for any purpose whatsoever, except to the extent otherwise
expressly agreed to by such Member and the Company.

 

Section 13.4 Compliance with Timing Requirements of Regulations; Allowance for
Contingent or Unforeseen Liabilities or Obligations. Notwithstanding anything to
the contrary in

 

-58-



--------------------------------------------------------------------------------

this Agreement, in the event the Company is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article XIII to the Managing Member and Non-Managing Members who have
positive Capital Accounts in compliance with Regulations Section
1.704-1(b)(2)(ii)(b)(2) (including any timing requirements therein). In the
discretion of the Managing Member, a pro rata portion of the distributions that
would otherwise be made to the Managing Member and Non-Managing Members pursuant
to this Article XIII may be: (i) distributed to a liquidating trust established
for the benefit of the Managing Member and Non-Managing Members for the purposes
of liquidating Company assets, collecting amounts owed to the Company and paying
any contingent or unforeseen liabilities or obligations of the Company or of the
Managing Member arising out of or in connection with the Company (the assets of
any such trust shall be distributed to the Managing Member and Non-Managing
Members from time to time, in the reasonable discretion of the Managing Member,
in the same proportions as the amount distributed to such trust by the Company
would otherwise have been distributed to the Managing Member and Non-Managing
Members pursuant to this Agreement); or (ii) withheld or escrowed to provide a
reasonable reserve for Company liabilities (contingent or otherwise) and to
reflect the unrealized portion of any installment obligations owed to the
Company, provided that such withheld or escrowed amounts shall be distributed to
the Managing Member and Non-Managing Members in the manner and priority set
forth in Section 13.2(a) as soon as practicable.

 

Section 13.5 Other Events. Notwithstanding any other provision of this Article
XIII, in the event the Company is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Event of Dissolution has occurred, the
Company’s property shall not be liquidated, the Company’s liabilities shall not
be paid or discharged and the Company’s affairs shall not be wound up. Instead,
for federal income tax purposes the Company shall be deemed to have contributed
all of its assets and liabilities to a new limited liability company in exchange
for an interest in the new limited liability company and, immediately
thereafter, the terminated Company shall be deemed to distribute interests in
the new Company to the Managing Member and Non-Managing Members in proportion to
their respective Membership Interests in liquidation of the terminated Company.

 

Section 13.6 Rights of Non-Managing Members. Except as specifically provided in
this Agreement, each Non-Managing Member shall look solely to the assets of the
Company for the return of his Capital Contribution and shall have no right or
power to demand or receive property other than cash from the Company. Except as
specifically provided in this Agreement, no Non-Managing Member shall have
priority over any other Non-Managing Member as to the return of his Capital
Contributions, distributions or allocations.

 

Section 13.7 Notice of Dissolution. In the event an Event of Dissolution or an
event occurs that would, but for provisions of Section 13.1, result in a
dissolution of the Company, the Managing Member shall, within 30 days
thereafter, provide written notice thereof to each of the Members and to all
other parties with whom the Company regularly conducts business (as determined
in the discretion of the Managing Member) and shall publish notice thereof in a
newspaper of general circulation in each place in which the Company regularly
conducts business (as determined in the discretion of the Managing Member).

 

-59-



--------------------------------------------------------------------------------

Section 13.8 Cancellation of Certificate. Upon the completion of the liquidation
of the Company as provided in Section 13.2 hereof, the Company shall be
terminated and the Certificate and all qualifications of the Company as a
foreign limited liability company in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Company shall be taken.

 

Section 13.9 Reasonable Time for Winding-Up. A reasonable time shall be allowed
for the orderly winding-up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 13.2 hereof, in order to minimize
any losses otherwise attendant upon such winding-up, and the provisions of this
Agreement shall remain in effect between the Members during the period of
liquidation.

 

ARTICLE XIV

AMENDMENT OF AGREEMENT; MEETINGS

 

Section 14.1 Amendments.

 

(a) General. Amendments to this Agreement may be proposed by the Managing Member
or by any Non-Managing Members holding 25 percent or more in the aggregate of
the Membership Interests held by all Non-Managing Members. Following such
proposal, the Managing Member shall submit any proposed amendment to the
Non-Managing Members. The Managing Member shall seek the written vote of the
Members on the proposed amendment or shall call a meeting to vote thereon and to
transact any other business that it may deem appropriate. For purposes of
obtaining a written consent, the Managing Member may require a response within a
reasonable specified time, but not less than 15 days, and failure to respond in
such time period shall constitute a consent which is consistent with the
Managing Member’s recommendation (if so recommended) with respect to the
proposal; provided, that, an action shall become effective at such time as
requisite consents are received even if prior to such specified time. Except as
provided in Section 14.1(b), 14.1(c) or 14.1(d), a proposed amendment shall be
adopted and be effective as an amendment hereto if it is approved by the
Managing Member and it receives the Consent of Non-Managing Members holding a
majority of the Percentage Interests of the Non-Managing Members.

 

(b) Managing Member’s Power to Amend. Notwithstanding Section 14.1(a), the
Managing Member shall have the power, without the consent of the Non-Managing
Members, to amend this Agreement as may be required to facilitate or implement
any of the following purposes:

 

(1) to add to the obligations of the Managing Member or surrender for the
benefit of the Non-Managing Members any right or power granted to the Managing
Member or any Affiliate of the Managing Member;

 

(2) to reflect the issuance of additional Membership Interests or the admission,
substitution, termination or withdrawal of Members in accordance with this
Agreement;

 

-60-



--------------------------------------------------------------------------------

(3) to set forth the rights, powers, duties and preferences of the holders of
any additional Membership Interests issued pursuant to Section 4.2(b) hereof;

 

(4) to reflect a change that is of an inconsequential nature and does not
adversely affect the Non-Managing Members in any material respect, or to cure
any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions;

 

(5) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulation of a Federal or state agency or
contained in Federal or state law;

 

(6) to reflect such changes as are reasonably necessary for the Managing Member
to maintain its status as a REIT, including changes which may be necessitated
due to a change in applicable law (or an authoritative interpretation thereof)
or a ruling of the IRS; and

 

(7) to modify the manner in which Capital Accounts are computed as set forth in
Section 4.4(e).

 

The Managing Member will provide notice to the Non-Managing Members when any
action under this Section 14.1(b) is taken.

 

(c) Consent of Adversely Affected Member Required. Notwithstanding Section
14.1(a) and Section 14.1(b) hereof, this Agreement shall not be amended without
the Consent of each Member adversely affected if such amendment would (i)
convert a Non-Managing Member’s interest in the Company into a Managing Member’s
interest (except as a result of the Managing Member acquiring such interest),
(ii) modify the limited liability of a Non-Managing Member, (iii) alter rights
of the Member to receive distributions pursuant to Article V, or the allocations
specified in Article VI (except as permitted pursuant to Section 4.2 and Section
14.1(b)(3) hereof), (iv) alter or modify the Redemption Right as set forth in
Sections 4.2(e) and 11.2(b), and related definitions hereof, (v) cause the
termination of the Company prior to the time set forth in Sections 2.4 or 13.1
or (vi) amend this Section 14.1(c). Further, no amendment may alter the
restrictions on the Managing Member’s authority set forth in Section 7.3 without
the Consent specified in that section. This Section 14.1(c) does not require
unanimous consent of all Members adversely affected unless the amendment is to
be effective against all Members adversely affected.

 

(d) When Consent of Majority of Non-Managing Membership Interests Required.
Notwithstanding Section 14.1(a) hereof, the Managing Member shall not amend
Section 4.2(b), the second sentence of Section 7.1(a), Sections 7.5, 7.6, 7.8,
11.2, and 14.1(c), this Section 14.1(d) or Section 14.2 without the Consent of
two-thirds of the Percentage Interests of the Non-Managing Members.

 

-61-



--------------------------------------------------------------------------------

Meetings of the Members.

 

(a) General. Meetings of the Members may be called by the Managing Member and
shall be called upon the receipt by the Managing Member of a written request by
Non-Managing Members holding 25 percent or more of the Membership Interests. The
call shall state the nature of the business to be transacted. Notice of any such
meeting shall be given to all Members not less than seven days nor more than 30
days prior to the date of such meeting. Members may vote in person or by proxy
at such meeting. Whenever the vote or Consent of Members is permitted or
required under this Agreement, such vote or Consent may be given at a meeting of
Members or may be given in accordance with the procedure prescribed in Section
14.1 hereof. Except as otherwise expressly provided in this Agreement, the
Consent of holders of a majority of the Percentage Interests shall control.

 

(b) Informal Action. Any action required or permitted to be taken at a meeting
of the Members may be taken without a meeting if a written Consent setting forth
the action so taken is signed by a majority of the Percentage Interests of the
Members (or such other percentage as is expressly required by this Agreement).
Such Consent may be in one instrument or in several instruments, and shall have
the same force and effect as a vote of a majority of the Percentage Interests of
the Members (or such other percentage as is expressly required by this
Agreement). Such Consent shall be filed with the Managing Member. An action so
taken shall be deemed to have been taken at a meeting held on the effective date
so certified.

 

(c) Proxies. Each Non-Managing Member may authorize any Person or Persons to act
for him by proxy on all matters in which a Non-Managing Member is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Non-Managing Member or his
attorney-in-fact. No proxy shall be valid after the expiration of 11 months from
the date thereof unless otherwise provided in the proxy. Every proxy shall be
revocable at the pleasure of the Non-Managing Member executing it.

 

(d) Conduct of Meeting. Each meeting of Members shall be conducted by the
Managing Member or such other Person as the Managing Member may appoint pursuant
to such rules for the conduct of the meeting as the Managing Member or such
other Person deems appropriate.

 

ARTICLE XV

GENERAL PROVISIONS

 

Section 15.1 Addresses and Notice. All notices and demands under this Agreement
shall be in writing, and may be either delivered personally (which shall include
deliveries by courier), by telefax, telex or other wire transmission (with
request for assurance of receipt in a manner appropriate with respect to
communications of that type, provided that a confirmation copy is concurrently
sent by a nationally recognized express courier for overnight delivery) or
mailed, postage prepaid, by certified or registered mail, return receipt
requested, directed to the parties at their respective addresses set forth on
Exhibit A, as it may be amended from time to time, and, if to the Company, such
notices and demands sent in the aforesaid manner must be

 

-62-



--------------------------------------------------------------------------------

delivered at its principal place of business set forth above. Unless delivered
personally or by telefax, telex or other wire transmission as above (which shall
be effective on the date of such delivery or transmission), any notice shall be
deemed to have been made three (3) days following the date so mailed. Any party
hereto may designate a different address to which notices and demands shall
thereafter be directed by written notice given in the same manner and directed
to the Company at its office hereinabove set forth.

 

Section 15.2 Titles and Captions. All article or section titles or captions in
this Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” and “Sections” are to Articles and Sections of this Agreement.

 

Section 15.3 Pronouns and Plurals. Whenever the context may require, any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa.

 

Section 15.4 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 15.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

 

Section 15.6 Waiver of Partition. The Members hereby agree that the Company
Properties are not and will not be suitable for partition. Accordingly, each of
the Members hereby irrevocably waives any and all rights (if any) that it may
have to maintain any action for partition of any of the Company Properties.

 

Section 15.7 Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the matters contained herein; it supersedes
any prior agreements or understandings among them and it may not be modified or
amended in any manner other than pursuant to Article XIV.

 

Section 15.8 Securities Law Provisions. The Membership Units have not been
registered under the Federal or state securities laws of any state and,
therefore, may not be resold unless appropriate Federal and state securities
laws, as well as the provisions of Article XI hereof, have been complied with.

 

Section 15.9 Remedies Not Exclusive. Any remedies herein contained for breaches
of obligations hereunder shall not be deemed to be exclusive and shall not
impair the right of any party to exercise any other right or remedy, whether for
damages, injunction or otherwise.

 

Section 15.10 Time. Time is of the essence of this Agreement.

 

Section 15.11 Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Company.

 

-63-



--------------------------------------------------------------------------------

Section 15.12 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.

 

Section 15.13 Execution Counterparts. This Agreement may be executed in
counterparts, all of which together shall constitute one agreement binding on
all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

 

Section 15.14 Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law.

 

Section 15.15 Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

Section 15.16 No Rights as Stockholders. Nothing contained in this Agreement
shall be construed as conferring upon the holders of Membership Units any rights
whatsoever as stockholders of the Managing Member, including without limitation
any right to receive dividends or other distributions made to stockholders of
the Managing Member or to vote or to consent or to receive notice as
stockholders in respect of any meeting of stockholders for the election of
directors of the Managing Member or any other matter, except as may be provided
in the Investors Agreement.

 

ARTICLE XVI

POWER OF ATTORNEY

 

Section 16.1 Power of Attorney.

 

(a) Scope. Each Non-Managing Member and each Assignee constitutes and appoints
the Managing Member, any Liquidator and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:

 

(1) execute, swear to, acknowledge, deliver, publish, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements thereof) that the Managing Member or the Liquidator
deems appropriate or necessary to form, qualify or continue the existence or
qualification of the Company as a limited liability company (or an entity in
which the Non-Managing Members have limited liability) in the State of Delaware
and in all other jurisdictions in which the Company may conduct business or own

 

-64-



--------------------------------------------------------------------------------

property; (b) all instruments that the Managing Member or any Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the Managing Member or any Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement, including, without limitation,
a certificate of cancellation; (d) all instruments relating to the admission,
withdrawal, removal or substitution of any Member pursuant to, or other events
described in, Article XI, XII or XIII hereof or the Capital Contribution of any
Member; and (e) all certificates, documents and other instruments relating to
the determination of the rights, preferences and privileges of Membership
Interests; and

 

(2) execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the Managing Member, to make, evidence, give,
confirm or ratify any vote, consent, approval, agreement or other action which
is made or given by the Members hereunder or is consistent with the terms of
this Agreement or appropriate or necessary, in the sole discretion of the
Managing Member, to effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the Managing Member
to amend this Agreement except in accordance with Article XIV hereof or as may
be otherwise expressly provided for in this Agreement.

 

(b) Irrevocability. The foregoing power of attorney is hereby declared to be
irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Members will be relying upon the power of the Managing Member
to act as contemplated by this Agreement in any filing or other action by it on
behalf of the Company, and it shall survive and not be affected by the
subsequent Incapacity of any Non-Managing Member or Assignee and the transfer of
all or any portion of such Non-Managing Member’s or Assignee’s Membership Units
and shall extend to such Non-Managing Member’s or Assignee’s heirs, successors,
assigns and personal representatives. Each such Non-Managing Member or Assignee
hereby agrees to be bound by any representation made by the Managing Member,
acting in good faith pursuant to such power of attorney; and each such
Non-Managing Member or Assignee hereby waives any and all defenses which may be
available to contest, negate or disaffirm the action of the Managing Member,
taken in good faith under such power of attorney. Each Non-Managing Member or
Assignee shall execute and deliver to the Managing Member or the Liquidator,
within 15 days after receipt of the Managing Member’s request therefor, such
further designation, powers of attorney and other instruments as the Managing
Member or the Liquidator, as the case may be, deems necessary to effectuate this
Agreement and the purposes of the Company.

 

-65-



--------------------------------------------------------------------------------

ARTICLE XVII

SERIES A PREFERRED UNITS

 

Section 17.1 Designation and Number. A series of Membership Interests in the
Company designated as the “8.0% Series A Cumulative Redeemable Preferred Units”
(the “Series A Preferred Units”) is hereby established. The number of Series A
Preferred Units shall be 4,850,000, all of which shall be owned by the Managing
Member.

 

Section 17.2 Distributions.

 

(a) Payment of Distributions. Subject to the rights of Holders of Parity
Preferred Units as to the payment of distributions, pursuant to Section 5.1, the
Managing Member, as holder of the Series A Preferred Units, will be entitled to
receive, when, as and if declared by the Company acting through the Managing
Member, out of Available Cash, cumulative preferential cash distributions in an
amount equal to the Series A Priority Return. Such distributions shall be
cumulative, shall accrue from the original date of issuance and will be payable
(i) quarterly (such quarterly periods for purposes of payment and accrual will
be the quarterly periods ending on the dates specified in this sentence and not
calendar quarters) in arrears, on the 15th calendar day of January, April, July
and October of each year commencing on July 15, 2005, and, (ii), in the event of
a redemption of Series A Preferred Units, on the redemption date (each a “Series
A Preferred Unit Distribution Payment Date”). If any date on which distributions
are to be made on the Series A Preferred Units is not a Business Day, then
payment of the distribution to be made on such date will be made on the next
succeeding day that is a Business Day (and without any interest or other payment
in respect of any such delay) except that, if such Business Day is in the next
succeeding calendar year, such payment shall be made on the immediately
preceding Business Day, in each case with the same force and effect as if made
on such date.

 

(b) Distributions Cumulative. Notwithstanding the foregoing, distributions on
the Series A Preferred Units will accrue whether or not the terms and provisions
set forth in Section 17.2(b) hereof at any time prohibit the current payment of
distributions whether or not the Company has earnings, whether or not there are
funds legally available for the payment of such distributions and whether or not
such distributions are authorized.

 

(c) Priority as to Distributions.

 

(1) Except as provided in Section 17.2(d) below, no distributions shall be
declared or paid or set apart for payment and no other distribution of cash or
other property may be declared or made on or with respect to any Parity
Preferred Unit or Junior Unit as to distributions (other than a distribution
paid in Junior Units as to distributions and upon liquidation) for any period,
nor shall any Junior Units or Parity Preferred Units as to distributions or upon
liquidation be redeemed, purchased or otherwise acquired for any consideration
and no other distribution of cash or other property may be made, directly or
indirectly, on or with respect thereto by the Company (except by conversion into
or exchange for

 

-66-



--------------------------------------------------------------------------------

Junior Units as to distributions and upon liquidation, and except for the
redemption of Membership Interests corresponding to any Series A Preferred
Shares or Parity Preferred (as defined in the Series A Articles Supplementary)
to be purchased by the Managing Member pursuant to the Charter to the extent
necessary to preserve the Managing Member’s status as a real estate investment
trust, provided that such redemption shall be upon the same terms as the
corresponding stock purchase pursuant to the Charter), unless full cumulative
distributions on the Series A Preferred Units for all past periods and the then
current period shall have been or contemporaneously are (i) declared and paid in
cash or (ii) declared and a sum sufficient for the payment thereof in cash is
set apart for such payment.

 

(2) When distributions are not paid in full (or a sum sufficient for such full
payment is not so set apart) upon the Series A Preferred Units and any other
Parity Preferred Units as to distributions, all distributions declared upon the
Series A Preferred Units and each such other classes or series of Parity
Preferred Units as to the payment of distributions shall be declared pro rata so
that the amount of distributions declared per Series A Preferred Unit and such
other classes or series of Parity Preferred Units shall in all cases bear to
each other the same ratio that accrued distribution per Series A Preferred Unit
and such other class or series Parity Preferred Units (which shall not include
any accrual in respect of unpaid distribution on such other class or series of
Parity Preferred Units for prior distribution periods if such other class or
series of Parity Preferred Unit does not have a cumulative distribution) bear to
each other. No interest, or sum of money in lieu of interest, shall be payable
in respect of any distribution payment or payments on the Series A Preferred
Units which may be in arrears.

 

(d) No Further Rights. The Managing Member, as holder of the Series A Preferred
Units, shall not be entitled to any distributions, whether payable in cash,
other property or otherwise, in excess of the full cumulative distributions
described herein. Any distribution payment made on the Series A Preferred Units
shall first be credited against the earliest accrued but unpaid distribution due
with respect to such Series A Preferred Units which remain payable. Accrued but
unpaid distributions on the Series A Preferred Units will accumulate as of the
Series A Preferred Unit Distribution Payment Date on which they first become
payable.

 

Section 17.3 Liquidation Proceeds.

 

(a) Distributions. Upon any voluntary or involuntary liquidation, dissolution or
winding-up of the affairs of the Company, distributions on the Series A
Preferred Units shall be made in accordance with Article XIII hereof.

 

(b) Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Company, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by the Managing Member pursuant
to Section 13.7 hereof.

 

-67-



--------------------------------------------------------------------------------

(c) No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the Managing Member, as holder of the
Series A Preferred Units will have no right or claim to any of the remaining
assets of the Company.

 

(d) Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Company to, or the consolidation or merger or other business combination of
the Company with or into, any corporation, trust or other entity (or of any
corporation, trust or other entity with or into the Company) shall not be deemed
to constitute a liquidation, dissolution or winding-up of the Company.

 

Section 17.4 Redemption.

 

(a) Redemption. If the Managing Member elects to redeem any of the Series A
Preferred Shares in accordance with the terms of the Series A Articles
Supplementary, the Company shall, on the date set for redemption of such Series
A Preferred Shares, redeem the number of Series A Preferred Units equal to the
number of Series A Preferred Shares for which the Managing Member has given
notice of redemption pursuant to Section 5 of the Series A Articles
Supplementary, at a redemption price, payable in cash, equal to the positive
value of the Capital Accounts attributable to the Series A Preferred Shares of
the Member being redeemed.

 

(b) Procedures for Redemption. The following provisions set forth the procedures
for redemption:

 

(1) Notice of redemption will be given by the Managing Member to the Company
concurrently with the notice of the Managing Member sent to the holders of its
Series A Preferred Shares in connection with such redemption. Such notice shall
state: (i) the redemption date; (ii) the redemption price; (iii) the number of
Series A Preferred Units to be redeemed; (iv) the place or places where the
Series A Preferred Units are to be surrendered for payment of the redemption
price; and (v) that distributions on the Series A Preferred Units to be redeemed
will cease to accumulate on such redemption date. If less than all of the Series
A Preferred Units are to be redeemed, the notice shall also specify the number
of Series A Preferred Units to be redeemed.

 

(2) On or after the redemption date, the Managing Member shall present and
surrender the certificates, if any, representing the Series A Preferred Units to
the Company at the place designated in the notice of redemption and thereupon
the redemption price of such Units shall be paid to the Managing Member and each
surrendered Unit certificate, if any, shall be canceled. If fewer than all the
Units represented by any such certificate representing Series A Preferred Units
are to be redeemed, a new certificate shall be issued representing the
unredeemed shares.

 

-68-



--------------------------------------------------------------------------------

(3) From and after the redemption date (unless the Company defaults in payment
of the redemption price), all distributions on the Series A Preferred Units
designated for redemption in such notice shall cease to accumulate and all
rights of the Managing Member, except the right to receive the redemption price
thereof (including all accumulated and unpaid distributions up to the redemption
date), shall cease and terminate, and such Series A Preferred Units shall not be
deemed to be outstanding for any purpose whatsoever. At its election, the
Company, prior to a redemption date, may irrevocably deposit the redemption
price (including accumulated and unpaid distributions to the redemption date) of
the Series A Preferred Units so called for redemption in trust for the Managing
Member with a bank or trust company, in which case the redemption notice to
Managing Member shall (i) state the date of such deposit, (ii) specify the
office of such bank or trust company as the place of payment of the redemption
price and (iii) require the Managing Member to surrender the certificates, if
any, representing such Series A Preferred Units at such place on or about the
date fixed in such redemption notice (which may not be later than the redemption
date) against payment of the redemption price (including all accumulated and
unpaid distributions as the redemption date). Any monies so deposited which
remain unclaimed by the Managing Member at the end of two years after the
redemption date shall be returned by such bank or trust company to the Managing
Member.

 

Section 17.5 Ranking. The Series A Preferred Units shall, with respect to
distribution rights and rights upon voluntary or involuntary liquidation,
winding-up or dissolution of the Company rank (i) senior to the Common Units and
all other Membership Units the terms of which provide that such Membership Units
shall rank junior to the Series A Preferred Units; (ii) on a parity with all
Parity Preferred Units; and (iii) junior to all Membership Units which rank
senior to the Series A Preferred Units.

 

Section 17.6 Voting Rights. The Managing Member shall not have any voting or
consent rights in respect of its Membership Interest represented by the Series A
Preferred Units.

 

Section 17.7 Transfer Restriction. The Series A Preferred Units shall not be
transferable.

 

Section 17.8 No Conversion Rights. The Series A Preferred Units shall not be
convertible into any other class or series of interest in the Company.

 

Section 17.9 No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series A Preferred Units.

 

ARTICLE XVIII

SERIES C PREFERRED UNITS

 

Section 18.1 Designation and Number. A series of Membership Interests in the
Company designated as the “Series C Cumulative Convertible Redeemable Preferred
Units” (the “Series C Preferred Units”) is hereby established. The number of
Series C Preferred Units shall be 4,102,564, all of which shall be owned by the
Managing Member.

 

-69-



--------------------------------------------------------------------------------

Section 18.2 Distributions.

 

(a) Payment of Distributions. Subject to the rights of Holders of Parity
Preferred Units as to the payment of distributions, pursuant to Section 5.1, the
Managing Member, as holder of the Series C Preferred Units, will be entitled to
receive, when, as and if declared by the Company acting through the Managing
Member, out of Available Cash, cash distributions at the rate of $0.393 per
Series C Preferred Unit per quarter (the “Series C Preferred Unit Base
Distribution”). Such distributions shall be payable quarterly in arrears on the
same date as the corresponding Base Dividend (as defined in the Series C
Articles Supplementary) is payable to holders of record at the close of business
on the record date for the corresponding Base Dividend.

 

(b) Series C Preferred Unit Ratchet Distribution. With respect to each Series C
Preferred Unit Distribution Period, holders of the Series C Preferred Unit shall
be entitled to a ratchet distribution per Series C Preferred Unit (a “Series C
Preferred Unit Ratchet Distribution”) in an aggregate amount equal to the
product of (i) any Ratchet Dividend (as defined in the Series C Articles
Supplementary) paid or payable on a share of Series C Preferred Stock with
respect to such Series C Preferred Unit Distribution Period and (ii) the number
of Common Units into which a Series C Preferred Unit is convertible as of the
record date for the Series C Preferred Unit Ratchet Distribution. Any Series C
Preferred Unit Ratchet Distribution shall be payable on the same date as the
corresponding Ratchet Dividend is payable to holders of record at the close of
business on the record date for the corresponding Ratchet Dividend. Any such
Series C Preferred Unit Ratchet Distribution shall be in addition to and shall
not reduce any Series C Preferred Unit Base Distribution, Series C Preferred
Unit Special Distribution or Series C Preferred Unit Default Distribution for
the applicable Series C Preferred Unit Distribution Period.

 

(c) Series C Preferred Unit Special Distribution. With respect to each Series C
Preferred Unit Distribution Period, holders of the Series C Preferred Units
shall be entitled to receive a special distribution per Series C Preferred Unit
(a “Series C Preferred Unit Special Distribution”) in an aggregate amount equal
to the product of (i) any Special Dividend (as defined in the Series C Articles
Supplementary) paid or payable on a share of Series C Preferred Stock with
respect to such Series C Preferred Unit Distribution Period and (ii) the number
of Common Units into which a Series C Preferred Unit is convertible as of the
record date of such Series C Preferred Unit Special Distribution. Any such
Series C Preferred Unit Special Distribution shall be payable on the same date
as the corresponding Special Dividend is payable to holders of record at the
close of business on the record date for the corresponding Special Dividend. Any
such Series C Preferred Unit Special Distribution shall be deemed to be a
distribution payable to holders of Series C Preferred Units for the Series C
Preferred Unit Distribution Period in which the record date for the
corresponding Special Dividend falls, and shall be in addition to and shall not
reduce any Series C Preferred Unit Base Distribution, Series C Preferred Unit
Ratchet Distribution or Series C Preferred Unit Default Distribution for such
Series C Preferred Unit Distribution Period.

 

-70-



--------------------------------------------------------------------------------

(d) Series C Preferred Unit Default Distribution. With respect to each Series C
Preferred Unit Distribution Period, holders of Series C Preferred Units shall be
entitled to a default distribution per Series C Preferred Unit (a “Series C
Preferred Unit Default Distribution”) in an aggregate amount equal to any
Default Dividend (as defined in the Series C Articles Supplementary) paid or
payable on a share of Series C Preferred Stock with respect to such Series C
Preferred Unit Distribution Period. Any Series C Preferred Unit Default
Distribution shall be payable on the same date as the corresponding Default
Dividend is payable to holders of record at the close of business on the record
date for the corresponding Default Dividend. Any such Series C Preferred Unit
Default Distribution shall be in addition to and shall not reduce any Series C
Preferred Unit Base Distribution, Series C Preferred Unit Ratchet Distribution
or Series C Preferred Unit Special Distribution for the applicable Series C
Preferred Unit Distribution Period.

 

(e) Nature of Distributions. Any Series C Preferred Unit Distribution shall have
equal priority to one another and shall be senior in priority to distributions
on any Membership Interest which is a Junior Unit with respect to the payment of
distributions.

 

(f) Accumulated and Unpaid Distributions. Accumulated but unpaid Series C
Preferred Unit Distributions for any past quarterly Series C Preferred Unit
Distribution Period(s) may be declared and paid at any time, without reference
to any regularly scheduled quarterly distribution payment date, to holders of
record on such date, not exceeding 50 days preceding such distribution payment
date, fixed for the purpose by the Company in advance of payment of each
particular Series C Preferred Unit Distribution. Any Series C Preferred Unit
Distribution payment made on Series C Preferred Units shall first be credited
against the earliest accrued but unpaid Series C Preferred Unit Distribution due
with respect to Series C Preferred Units which remain payable.

 

(g) Initial Dividends and Other Matters. The initial Series C Preferred
Distribution Period for any Series C Preferred Unit will include a partial
Series C Unit Base Distribution, Series C Ratchet Distribution and Series C
Default Distribution, if any, for the period from the date such Series C
Preferred Unit is issued (the “Issue Date”) until the last day of the calendar
quarter which includes such Issue Date equal to the initial dividend payable on
the Series C Preferred Stock, as set forth in Section 3(g) of the Series C
Articles Supplementary. Holders of Series C Preferred Units shall not be
entitled to any dividends in excess of cumulative dividends on the Series C
Preferred Units. No interest shall be payable in respect of any dividend payment
or payments on the Series C Preferred Units which may be in arrears.

 

(h) Regarding Parity Preferred Units. So long as any Series C Preferred Unit
remains outstanding, no distributions, except as described in the immediately
following sentence, shall be declared or paid or set apart for payment on any
class or series of Parity Preferred Units for any period unless full cumulative
Series C Preferred Unit Distributions have been or contemporaneously are
declared and paid or declared and a

 

-71-



--------------------------------------------------------------------------------

sum sufficient for the payment thereof set apart for such payment on the Series
C Preferred Units for all Series C Preferred Unit Distribution Periods ending on
or prior to the date of declaration or payment on such class or series of Parity
Preferred Units. When Series C Preferred Unit Distributions are not paid in full
or a sum sufficient for such payment is not set apart, as aforesaid, all Series
C Preferred Unit Distributions declared upon Series C Preferred Units and all
distributions declared upon any other class or series of Parity Preferred Units
shall be declared ratably in proportion to the respective amounts of Series C
Preferred Unit Distributions accumulated and unpaid on the Series C Preferred
Units and accumulated and unpaid dividends on such Parity Preferred Units.

 

(f) Regarding Junior Units. So long as any Series C Preferred Units remain
outstanding, no dividends (other than dividends or distributions paid solely in
Junior Units, or options, warrants or rights to subscribe for or purchase,
Junior Units) shall be declared or paid or set apart for payment or other
distribution shall be declared or made or set apart for payment upon Junior
Units, nor shall any Junior Units be redeemed, purchased or otherwise acquired
(other than a redemption, purchase or other acquisition of Common Units made for
purposes of an employee incentive or benefit plan of the Managing Member or any
subsidiary) for any consideration (or any moneys be paid to or made available
for a sinking fund for the redemption of any Junior Units) by the Company or any
subsidiaries or controlled Affiliates, directly or indirectly (except by
conversion into or exchange for Junior Units or options, warrants or rights to
subscribe for or purchase Junior Units), unless in each case (i) the full
cumulative distributions on all outstanding Series C Preferred Units and any
other Parity Preferred Units of the Company shall have been or contemporaneously
are declared and paid or declared and a sum sufficient for the payment thereof
set apart for payment for all Series C Preferred Unit Distribution Periods
ending on or prior to the date of declaration or payment with respect to the
Series C Preferred Units and all dividend periods ending on or prior to the date
of declaration or payment with respect to such Parity Preferred Units and (ii)
no Financial Ratio Violation (as defined in the Series C Articles Supplementary)
with respect to the Managing Member exists. Subject to the foregoing, and not
otherwise, such dividends and distributions may be paid on Series C Preferred
Units to the extent such distributions are permitted under the Series C Articles
Supplementary with respect to the Series C Preferred Stock.

 

Section 18.3 Liquidation Proceeds.

 

(a) Distributions. In the event of any liquidation, dissolution or winding up of
the Company pursuant to Article XIII hereto, whether voluntary or involuntary,
distributions on the Series C Preferred Units shall be made in accordance with
Article XIII hereof.

 

(b) Notice. Written notice of any such voluntary or involuntary liquidation,
dissolution or winding-up of the Company, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by the Managing Member pursuant
to Section 13.7 hereof but in no event later than the equivalent notices
required by the Series C Articles Supplementary.

 

-72-



--------------------------------------------------------------------------------

(c) No Further Rights. After payment of the full amount of the liquidating
distributions to which they are entitled, the Managing Member, as holder of the
Series C Preferred Units, will have no right or claim to any of the remaining
assets of the Company on account of its interest in the Series C Preferred
Units.

 

(d) Consolidation, Merger or Certain Other Transactions. The voluntary sale,
conveyance, lease, exchange or transfer (for cash, shares of stock, securities
or other consideration) of all or substantially all of the property or assets of
the Company to, or the consolidation or merger or other business combination of
the Company with or into, any corporation, trust or other entity (or of any
corporation, trust or other entity with or into the Company) shall not be deemed
to constitute a liquidation, dissolution or winding-up of the Company.

 

Section 18.4 Redemption.

 

(a) Redemption. If the Managing Member elects to redeem any of the Series C
Preferred Stock or the holders of such Series C Preferred Stock elect to have
the Managing Member redeem any of the Series C Preferred Stock, both in
accordance with the terms of the Series C Articles Supplementary, the Company
shall, on the date set for redemption of such Series C Preferred Stock, redeem
the number of Series C Preferred Units equal to the number of Series C Preferred
Stock for which the Managing Member has given notice of redemption pursuant to
Section 6 of the Series C Articles Supplementary or equal to the number of
shares tendered by the holders of Series C Preferred Stock, at a redemption
price, payable in cash, equal to the positive value of the Capital Accounts
attributable to the Series C Preferred Stock of the Member being redeemed. In
addition, the Company shall pay all accumulated, accrued and unpaid Series C
Preferred Unit Distributions, as provided in paragraph (b) below.

 

(b) Dividends. Upon any redemption of Series C Preferred Units pursuant to this
Section 18.4, the Company shall pay in cash all accumulated, accrued and unpaid
Series C Preferred Unit Distributions, whether or not earned or declared, if
any, with respect to the initial Series C Preferred Distributions Period and all
full Series C Preferred Distribution Periods ended prior to the Redemption Date
(as determined in accordance with the Series C Articles Supplementary), without
interest. In addition, without limiting the amount of Series C Preferred Unit
Distributions to which a holder of a Series C Preferred Unit is entitled
pursuant to the immediately preceding sentence, on the date that a dividend is
payable on any shares of Series C Preferred Stock pursuant to the second
sentence of Section 6(b) or Section 8(a) of the Series C Articles Supplementary,
the Company shall pay in cash to the holders of Series C Preferred Units to be
redeemed a distribution, whether or not earned or declared, on each such Series
C Preferred Unit so redeemed in an aggregate amount equal to the product of (i)
any dividend payable on a share of Series C Preferred Stock pursuant to the
second sentence of Section 6(b) or Section 8(a) of the Series C Articles
Supplementary and (ii) the number of Common Units into which a Series C
Preferred Unit is convertible immediately prior to such redemption.

 

-73-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if any Series C Preferred Unit Special
Distribution is payable on a payment date on or after the applicable redemption
date, but as to which the applicable record date preceded the redemption date,
then the holders upon redemption shall remain entitled to receive such Series C
Preferred Unit Special Distribution on the applicable payment date,
notwithstanding the prior redemption.

 

(c) Procedures for Redemption. The following provisions set forth the procedures
for redemption:

 

(1) Notice of redemption or of a Repurchase Event (as defined in the Series C
Articles Supplementary) will be given by the Managing Member to the Company
concurrently with the equivalent notices of the Managing Member sent to the
holders of its Series C Preferred Stock in accordance with the Series C Articles
Supplementary with substantially equivalent types of information, including
without limitation the redemption or repurchase date. If less than all of the
Series C Preferred Units are to be redeemed, the notice shall also specify the
number of Series C Preferred Units to be redeemed.

 

(2) On or after the redemption or repurchase date, as the case may be, the
Managing Member shall present and surrender the certificates, if any,
representing the Series C Preferred Units to the Company at the place designated
in the notice of redemption and thereupon the redemption price of such Units
shall be paid to the Managing Member and each surrendered Unit certificate, if
any, shall be canceled. If fewer than all the Units represented by any such
certificate representing Series C Preferred Units are to be redeemed, a new
certificate shall be issued representing the unredeemed shares.

 

(3) From and after the redemption or repurchase date, as the case may be (unless
the Company defaults in payment of the redemption price), all distributions on
the Series C Preferred Units to be redeemed shall cease to accrue and all rights
of the Managing Member, except the right to receive the redemption price thereof
(including all accumulated, accrued and unpaid distributions up to the
redemption date), shall cease and terminate, and such Series C Preferred Units
shall not be deemed to be outstanding for any purpose whatsoever.

 

(d) Status of Reacquired Series C Preferred Units. All Series C Preferred Units
which shall have been issued and reacquired in any manner by the Company shall
upon such reacquisition cease to be outstanding.

 

Section 18.5 Ranking. The Series C Preferred Units shall, with respect to
distribution rights and rights upon voluntary or involuntary liquidation,
winding-up or dissolution of the Company rank (i) senior to the Common Units and
all other Membership Units the terms of which provide that such Membership Units
shall rank junior to the Series C Preferred Units; (ii) on a parity with all
Parity Preferred Units, which shall expressly include the Series A Preferred
Units; and (iii) junior to all Membership Units which rank senior to the Series
C Preferred Units.

 

-74-



--------------------------------------------------------------------------------

Section 18.6 Voting Rights. The Managing Member shall not have any voting or
consent rights in respect of its Membership Interest represented by the Series C
Preferred Units.

 

Section 18.7 Transfer Restriction. The Series C Preferred Units shall not be
transferable.

 

Section 18.8 Automatic Conversion. The Series C Preferred Units shall be
automatically converted into Common Units, as follows:

 

(a) Each Series C Preferred Unit shall be convertible into a number of Common
Units at any time that the Series C Preferred Stock is convertible into Common
Shares and in the same proportion as a share of Series C Preferred Stock is then
convertible into Common Shares. When, as and if any share of the Series C
Preferred Stock is converted into a Common Share (such time being the
“Conversion Date”), then (and solely in such event) an equivalent number of
Series C Preferred Units shall automatically be converted into Common Units in
the same proportion as shares of the Series C Preferred Stock are converted into
Common Shares so that the number of shares of Series C Preferred Stock remaining
unconverted (if any) shall be the same as, and at all times equal to, the number
of Series C Preferred Units remaining unconverted (if any).

 

(b) Upon any conversion of Series C Preferred Units, the Company shall pay in
cash to the holders of the Series C Preferred Units being so converted (the
“Converting Holders”) all accumulated, accrued and unpaid Series C Preferred
Unit Distributions, whether or not earned or declared, if any, prior to the
Conversion Date. In addition, on the date that a dividend is payable pursuant to
the third paragraph of Section 7(b) of the Series C Articles Supplementary, the
Company shall pay in cash to such Converting Holders a distribution, whether or
not earned or declared, on each Series C Preferred Unit so converted a
distribution in an aggregate amount equal to the product of (i) any dividend
payable on a share of Series C Preferred Stock pursuant to the third paragraph
of Section 7(b) of the Series C Articles Supplementary and (ii) the number of
Common Units into which a Series C Preferred Unit is convertible immediately
prior to such conversion.

 

Notwithstanding the foregoing, if any Series C Preferred Unit Special
Distribution is payable on a payment date on or after the applicable conversion
date, but as to which the applicable record date preceded the conversion date,
then the holders upon conversion shall remain entitled to receive such Series C
Preferred Unit Special Distribution on the applicable payment date,
notwithstanding the prior conversion.

 

(c) As promptly as practicable after the surrender of certificates for Series C
Preferred Units to the Managing Member as aforesaid, the Company shall issue and
shall deliver at such office to such holder, or on his or her written order, a
certificate or certificates for the number of full interests of Common Units
issuable upon the conversion of such shares in accordance with this Section
18.8, and any fractional interest in respect of a share of Common Unit arising
upon such conversion shall be settled as provided in paragraph (e) of this
Section 18.8.

 

-75-



--------------------------------------------------------------------------------

(d) Each conversion shall be deemed to have been effected immediately prior to
the close of business on the date on which the certificates representing Series
C Preferred Unit shall have been surrendered and such notice shall have been
received by the Company as aforesaid, and the holder or holders in whose name or
names any certificate or certificates representing Common Unit shall be issuable
upon such conversion shall be deemed to have become the holder or holders of
record of the interests represented thereby at such time on such date and such
conversion shall be at the Conversion Price in effect at such time on such date.

 

(e) No fractional units or scrip representing fractions of Common Units shall be
issued upon conversion of the Series C Preferred Units. Instead of any
fractional interest in a Common Unit that would otherwise be deliverable upon
the conversion of a Series C Preferred Unit, the Company shall pay to the holder
of such unit an amount in cash based upon the Current Market Price of the Common
Units on the Trading Day immediately preceding the date of conversion. If more
than one unit shall be surrendered for conversion at one time by the same
holder, the number of full Common Units issuable upon conversion thereof shall
be computed on the basis of the aggregate number of Series C Preferred Units so
surrendered.

 

Section 18.9 No Sinking Fund. No sinking fund shall be established for the
retirement or redemption of Series C Preferred Units.

 

[Signature Page Follows]

 

-76-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Limited Liability Company Agreement of Sunstone Hotel Partnership, LLC
as of the date first written above.

 

Managing Member: Sunstone Hotel Investors, Inc. By:  

/s/ JON D. KLINE

--------------------------------------------------------------------------------

Name:   Jon D. Kline Title:   Executive Vice President and     Chief Financial
Officer

 

-77-



--------------------------------------------------------------------------------

EXHIBIT A

MEMBERS, CONTRIBUTIONS AND

MEMBERSHIP INTERESTS

 

Name and Address of Member

--------------------------------------------------------------------------------

  

Cash

Contribution1

--------------------------------------------------------------------------------

   

Agreed Value

of

Contributed
Property

--------------------------------------------------------------------------------

   Membership
Units1


--------------------------------------------------------------------------------

   Percentage
Interest


--------------------------------------------------------------------------------

  Managing Member:                           

Sunstone Hotel Investors, Inc.

903 Calle Amanecer, Suite 100,

San Clemente, California 92673

   $ 315,750,682 2   $ 378,061,571    41,877,321    91.88 % Non-Managing
Members:                           

Sunstone Hotel Investors, L.L.C.

903 Calle Amanecer, Suite 100,

San Clemente, California 92673

     0       52,740,368    1,671,985    3.67 %

Sunstone/WB Hotel Investors IV, LLC

903 Calle Amanecer, Suite 100,

San Clemente, California 92673

     0       44,331,290    1,257,439    2.76 %

Sunstone/WB Manhattan Beach, LLC

903 Calle Amanecer, Suite 100,

San Clemente, California 92673

     0       9,203,784    439,739    0.96 %

WB Hotel Investors, LLC

903 Calle Amanecer, Suite 100,

San Clemente, California 92673

     0       10,442,281    330,409    0.72 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 315,750,682 2   $ 494,759,294    45,576,893    100 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1 The Managing Member also holds 4,850,000 Series A Preferred Units and has made
a cash contribution of the proceeds from the issue and sale of the corresponding
Series A Preferred Shares and related Series B preferred shares of the Managing
Member later exchanged for Series A Preferred Shares. The gross proceeds from
the issuance and sale of the Series A Preferred Shares and such Series B
preferred shares were $92,000,000. The Managing Member also holds 4,102,564
Series C Preferred Units and has made a cash contribution of the proceeds from
the issue and sale of the corresponding shares of Series C Preferred Stock. The
gross proceeds from the issuance and sale of shares of the Series C Preferred
Stock were $98,999,998.

2 Reflects gross proceeds of Common Shares issued and sold by the Managing
Member and is net of amounts used to redeem Membership Units from Non-Managing
Members.



--------------------------------------------------------------------------------

EXHIBITS B AND C

 

Exhibits B and C have not been amended in connection with this Second Amended
and Restated Limited Liability Company Agreement and are hereby incorporated by
reference from the First Amended and Restated Agreement.